Exhibit 10.1

 

 

 



FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 29, 2016 (this “Amendment”), is entered into by and among Cadiz Inc., a
Delaware corporation (“Cadiz,” or the “Company”), Cadiz Real Estate LLC, a
Delaware limited liability company (“CRE,” and collectively with the Company,
the “Borrowers”), MSD Credit Opportunity Master Fund, L.P. (“MSD”), as a Lender,
the other Lenders and Wells Fargo Bank, National Association, as agent for the
Lenders (the “Agent”). Capitalized terms used but not defined herein shall have
the meanings provided in the Credit Agreement (as defined below).

RECITALS:

WHEREAS, the Borrowers, the Lenders party thereto and LC Capital Master Fund,
Ltd., as agent (“LC Capital”), entered into an Amended and Restated Credit
Agreement, dated as of March 5, 2013 (the “March 2013 Credit Agreement”);

WHEREAS, (i) the Borrowers, LC Capital, MSD, and the Agent entered into an
Amendment Agreement, dated as of October 30, 2013 (the “Amendment Agreement”),
pursuant to which the parties thereto amended and restated the March 2013 Credit
Agreement, (ii) the Borrowers, the Lenders and the Agent entered into the First
Amendment to the Amended and Restated Credit Agreement, dated as of November 23,
2015 (“Amendment No. 1”), (iii) the Borrowers, the Lenders and the Agent entered
into the Second Amendment to the Amended and Restated Credit Agreement and
Partial Subordination of Collateral, dated as of February 8, 2016, (“Amendment
No. 2”), (iv) the Borrowers, the Lenders and the Agent entered into the Third
Amendment to the Amended and Restated Credit Agreement, dated as of March 4,
2016 (“Amendment No. 3”) and (v) the Borrowers, the Required Lenders and the
Agent entered into the Fourth Amendment to the Amended and Restated Credit
Agreement, dated as of April 28, 2016 (“Amendment No. 4”). The March 2013 Credit
Agreement as amended by the Amendment Agreement, Amendment No. 1, Amendment No.
2, Amendment No. 3 and Amendment No. 4 is herein referred to as the “Credit
Agreement”;

WHEREAS, prior to the date hereof, the Borrowers paid the Extension Fee required
under Section 4 of the Credit Agreement and the Maturity Date was extended in
accordance with the terms of the Credit Agreement; and

WHEREAS, the Borrowers have requested, and the Lenders are willing, to amend the
Credit Agreement to (i) permit the Borrowers to satisfy all or any portion of
their cash interest payment obligations through the issuance of shares of the
Common Stock of the Company and (ii) further extend the Maturity Date of the
Loans to September 28, 2019.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:



 1 

 

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Effective Date (as defined below in Article II), the Credit
Agreement is hereby amended as follows:

(a)                Section 1.1 of the Credit Agreement is hereby amended by
inserting the following defined terms in appropriate alphabetical order therein:

“Aggregation Date”: as defined in Section 2.4(g).

“beneficial owner” and “beneficially own”: as defined under Section 13(d) of the
Exchange Act.

“Beneficial Ownership Limitation”: as defined in Section 2.4(f)(i).

“Company”: Cadiz Inc., a Delaware corporation.

“Equity Conditions”: (a) the Borrowers shall have paid all other amounts owing
to the Agent and the Lenders in respect of this Agreement, (b) the Company shall
have on file with the Commission an effective Fifth Amendment Registration
Statement and the Commission shall not have issued any stop order suspending the
effectiveness of such registration statement or initiated any proceedings for
that purpose, (c) as of any applicable Interest Payment Date, the applicable
Interest Share Issuance shall not require the recipient to obtain or make prior
to the receipt of such Interest Share Issuance any consent, approval, license,
permit, order or authorization of, registration, declaration or filing with, or
notice to, any Governmental Authority in respect of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder (such condition under clause (c), the “HSR Condition”), (d) the
Common Stock shall be trading on a Trading Market and all of the shares issued
in connection herewith shall be listed or quoted for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (e) the Company shall have filed in a timely manner all of its SEC
Reports, (f) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for an Interest Share Issuance in
respect of an applicable Interest Payment Date and, if such condition is applied
as of an Interest Share Election Date, such date treated as through it were and
Interest Payment Date, (g) there shall be no existing Default or Event of
Default, (h) the applicable Lender shall not be in possession of any information
provided by the Company that constitutes, or may constitute, material non-public
information and (i) the 10-Day VWAP in respect of the primary Trading Market as
of any applicable Interest Payment Date is not less than $1.00 per share of
Common Stock.

“Exercise Date”: as defined in the Warrant.

“Expiration Date”: as defined in the Warrant.

“Fifth Amendment”: that certain Fifth Amendment to Amended and Restated Credit
Agreement, dated as of the Fifth Amendment Effective Date and entered into by
and among the Borrowers, the Agent and the Required Lenders.

“Fifth Amendment Base Prospectus”: as defined in Section 2.4(h)(i).

“Fifth Amendment Effective Date”: November 29, 2016.



 2 

 

 

“Fifth Amendment Issuances”: as defined in Section 2.4(h)(i).

“Fifth Amendment Prospectus”: as defined in Section 2.4(h)(i).

“Fifth Amendment Prospectus Supplement”: as defined in Section 2.4(h)(i).

“Fifth Amendment Registration Statement”: as defined in Section 2.4(h)(i).

“First Interest Share Issuance”: as defined in Section 2.4(e).

“HSR Condition”: as defined in the definition of Equity Conditions.

“Initial Exercise Date”: as defined in the Warrant.

“Interest Payment Date”: as defined in Section 2.4(b).

“Interest Share Election Date”: as defined in Section 2.4(e).

“Interest Share Issuance”: as defined in Section 2.4(b).

“Interest Share Issuance Amount”: as defined in Section 2.4(b).

“Interest Share Issuance Notice”: as defined in Section 2.4(e).

“Maximum Ownership Percentage” as defined in Section 2.4(f)(iv).

“Outstanding”: when used with reference to Common Stock, at any date as of which
the number of shares thereof is to be determined, all issued and actually
outstanding shares of Common Stock, except shares then owned or held by or for
the account of the Company or any Subsidiary, and shall include all shares
issuable in respect of outstanding scrip or any certificates representing
fractional interests in shares of Common Stock. In determining the number of
shares of Common Stock Outstanding for purposes of Section 2.4(f) and the number
of shares that a Lender may at any time acquire pursuant to the Beneficial
Ownership Limitation and the other terms of Section 2.4(f), each Lender shall
give effect to the last sentence of Rule 13d-3(d)(1)(i) as promulgated under the
Exchange Act, and each Lender may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q filed with the Commission, as the case may
be, (y) a more recent public announcement by the Company or (z) a more recent
notice by the Company or its transfer agent to the applicable Lender setting
forth the number of shares of Common Stock then outstanding.

“Ownership Notice”: as defined in Section 2.4(f)(ii).

“Related Issuances”: as defined in Section 2.4(g).

“Rule 462(b) Registration Statement”: as defined in Section 2.4(h)(i).

“Stockholder Approval”: means the approval by the stockholders of the Company
for purposes of terminating the issuance cap in respect of shares of Common
Stock set forth in Section 2.4(g) hereof.

“Trading Market”: any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to any of
the foregoing).

“Warrant”: a warrant in the form of Exhibit M executed by the Company.



 3 

 

 

“Warrant Stock”: as defined in the Warrant.

(b)               Section 1.1 of the Credit Agreement is hereby amended by
restating the definition of “Accreted Loan Value” in its entirety as follows:

“Accreted Loan Value”: as of the date of determination, the outstanding
principal amount of the applicable Loan, plus all accreted interest, if any,
which shall be added to such Loan as of the calendar day immediately prior to
such date of determination. For the avoidance of doubt, interest accruing
pursuant to Section 2.4(b)(ii), which is payable in cash or shares, shall not be
added to the principal amount of the Loan and shall not increase Accreted Loan
Value, unless otherwise agreed pursuant to this Agreement.

(c)                Section 1.1 of the Credit Agreement is hereby amended by
restating the definition of “Holder Group” in its entirety as follows:

“Holder Group”: in respect of any Lender, any group in respect of Common Stock,
where “group” has the meaning established under Section 13(d) of the Exchange
Act and the rules promulgated thereunder, if such Lender or any other Person
having beneficial ownership of Common Stock beneficially owned by such Lender is
a member of such group.

(d)               Section 1.1 of the Credit Agreement is hereby amended by
restating the definition of “Maturity Date” in its entirety as follows:

“Maturity Date”: September 28, 2019.

(e)                Section 2.2 of the Credit Agreement is hereby amended by
deleting the word “respective” where it appears therein.

(f)                Section 2.4(b) of the Credit Agreement is hereby amended by
amending and restating the final sentence thereof as follows:

Interest accrued pursuant to clause (ii) of the first sentence of this Section
2.4(b) shall be due and payable on each March 5, June 5, September 5 and
December 5, beginning with June 5, 2016 (each, an “Interest Payment Date”), at
the option of the Borrowers, (x) in cash in immediately available funds to the
Agent on behalf of the Lenders in accordance with each Lender’s Aggregate Pro
Rata Interest (and shall be remitted to the Lenders in accordance with Section
2.8) or (y) subject to Section 2.4(e), from and after the December 5, 2016
Interest Payment Date, by the issuance on the applicable Interest Payment Date
to each Lender a number of shares of Common Stock (each, an “Interest Share
Issuance”), rounded to the nearest whole number, equal to such Lender’s
Aggregate Pro Rata Interest of such accrued interest divided by the 10-Day VWAP
in respect of the primary Trading Market of the Common Stock and calculated as
of the Interest Share Election Date (the "Interest Share Issuance Amount"),
provided, however, that if the Equity Conditions are not met as of the
applicable Interest Payment Date, then the Borrowers shall pay the interest due
and payable on the applicable Interest Payment Date in cash pursuant to Section
2.4(b)(x), provided, further, further, however, that if, on such Interest
Payment Date, the Company notifies the applicable Lender and the Agent that the
HSR Condition with respect to such Lender is the only Equity Condition not met
as of the applicable Interest Payment Date, then, at the election of such Lender
given to the Company and the Agent on or before such Interest Payment Date, (A)
the Borrowers shall pay some or all, at the election of such Lender, interest
due and payable on the applicable Interest Payment Date pursuant to clause (i)
of this Section 2.4(b) and such interest shall be capitalized and added to the
principal amount of the Loans held by such Lender on the applicable Interest
Payment Date without any further action on the part of any other Person or (B)
the Company and such Lender shall cooperate to satisfy the HSR Condition for up
to sixty (60) days following such Interest Payment Date (or with respect to the
Interest Payment Date immediately preceding the Maturity Date, up to the
Maturity Date) and notify the Agent of such cooperation and (1) if the HSR
Condition is satisfied within such sixty (60) day period (or with respect to the
Interest Payment Date immediately preceding the Maturity Date, by the Maturity
Date), the Borrowers shall pay such interest in an Interest Share Issuance
Amount pursuant to an Interest Share Issuance as of the applicable Interest
Payment Date within two (2) Business Days after such Lender shall have notified
the Borrower and the Agent that the HSR Condition shall have been satisfied, or
(2) if the HSR Condition is not satisfied by such sixtieth day (or with respect
to the Interest Payment Date immediately preceding the Maturity Date, by the
Maturity Date), the Company shall notify the Agent and such Lender and such
Lender shall be deemed to have made an election to receive interest under the
foregoing clause (A) of this Section 2.4(b) as of the applicable Interest
Payment Date.



 4 

 

 

(g)               Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (e) thereto as follows:

Upon written notice to the applicable Lenders and the Agent, which notice shall
set forth the Interest Share Issuance Amount (an “Interest Share Issuance
Notice”), given five (5) Business Days prior to an Interest Payment Date (the
“Interest Share Election Date”), so long as the Equity Conditions (other than
the HSR Condition, which shall apply only on Interest Payment Dates) are met as
of such Interest Share Election Date, the Company may elect to make an Interest
Share Issuance in payment of the interest due for the interest period preceding
such Interest Payment Date. An Interest Share Issuance Notice shall be
irrevocable and once given the Company shall be obligated to deliver Common
Stock in an amount equal to the Interest Share Issuance Amount on the applicable
Interest Payment Date except as otherwise provided herein. Failure to deliver
such Interest Share Issuance Notice to the Lenders on the applicable Interest
Share Election Date shall be deemed an election by the Borrowers to pay the
interest due on the applicable Interest Payment Date in cash pursuant to Section
2.4(b)(x) except as otherwise provided herein. The Company and each applicable
Lender shall enter into an Interest Share Issuance Agreement in the form of
Exhibit L hereto with respect to any Interest Share Issuance to be issued to
such Lender. Notwithstanding anything in this Section 2.4(e) to the contrary,
with respect to the Interest Payment Date of December 5, 2016, the Lenders
acknowledge that the Company has elected to make an Interest Share Issuance with
an Interest Share Election Date as of the Fifth Amendment Effective Date and for
(x) an Interest Share Issuance Amount of 39,644 shares of Common Stock to MSD,
as a Lender, (y) an Interest Share Issuance Amount of 5,097 shares of Common
Stock to MILFAM II L.P., as a Lender and (z) an Interest Share Issuance Amount
of 1,495 shares of Common Stock to WPI-CADIZ FARM CA, LLC., as a Lender, for an
aggregate Interest Share Issuance Amount of 46,236 shares of Common Stock to the
Lenders referenced in clauses (x) through (z) herein and accordingly the
requirement of providing an Interest Share Issuance Notice as provided above in
this Section 2.4(e) has been timely satisfied (such Interest Share Issuance, the
“First Interest Share Issuance”).

(h)               Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (f) thereto as follows:

(f)       Beneficial Ownership Limitation.

(i)                Notwithstanding anything to the contrary contained herein, no
Lender shall receive shares of Common Stock pursuant to an Interest Share
Issuance to the extent (but only to the extent) that such receipt would cause
any Holder Group in respect of an applicable Lender to become, directly or
indirectly, a beneficial owner of a number of shares of Common Stock that
exceeds the Maximum Ownership Percentage of Common Stock Outstanding as of the
Interest Payment Date (the “Beneficial Ownership Limitation”). The Beneficial
Ownership Limitation (A) may be increased or decreased (but not below the
Maximum Ownership Percentage), in each Lender’s sole discretion with respect to
such Lender, upon 61 days’ written notice to the Company by such Lender,
provided, however, that in no event shall any Lender increase such Beneficial
Ownership Limitation to raise the Maximum Ownership Percentage in excess of
19.99% as of any date of shares of Common Stock Outstanding from the date hereof
through the final Interest Payment Date and (B) shall automatically be increased
to a Maximum Ownership Percentage of 19.99% on the date that is 15 days prior to
the Maturity Date.

(ii)                Within two (2) Business Days of receiving an Interest Share
Issuance Notice, each recipient Lender shall notify the Company and the Agent
if, and only if, (A) its Holder Group would beneficially own a number of shares
of Common Stock in excess of the Beneficial Ownership Limitation upon giving
effect to such Interest Share Issuance and/or (B) in respect of such Lender, the
HSR Condition would not be satisfied as of such notice date and is not expected
to be satisfied as of an applicable Interest Payment Date (such notice, the
“Ownership Notice”). With respect to the First Interest Share Issuance, the
Company acknowledges that the Lenders would not be obligated to deliver such
Ownership Notice as of two Business Days following the Fifth Amendment Effective
Date and accordingly the requirement of providing an Ownership Notice as
provided above in this Section 2.4(f)(ii) has been satisfied in respect of the
First Interest Share Issuance. For the avoidance of doubt, upon any failure by
such recipient Lender to deliver an Ownership Notice under this Section
2.4(f)(ii) when such recipient was obligated to deliver such Ownership Notice,
any subsequent purported delivery in such instance of shares of Common Stock
pursuant to such Interest Share Issuance shall be void and have no effect
pursuant to Section 2.4(f)(iii).



 5 

 

 

(iii)                Any purported delivery of shares of Common Stock pursuant
to an Interest Share Issuance shall be void and have no effect to the extent
(but only to the extent) that such delivery would violate the Beneficial
Ownership Limitation. If any delivery of shares of Common Stock pursuant to an
Interest Share Issuance owed to a Lender following the Company’s delivery of an
Interest Share Election Notice is not made, in whole or in part, as a result of
the Beneficial Ownership Limitation, the Company’s obligation to make such
delivery shall not be extinguished and the Company shall deliver such shares of
Common Stock as promptly as practicable after the applicable Lender’s delivery
of written notice to the Company that such delivery of such shares of Common
Stock would not violate the Beneficial Ownership Limitation, provided, however,
that during such period as the delivery of such shares of Common Stock is so
delayed, the applicable Lender may elect, by written notice to the Company, to
receive, and the Borrowers shall pay within 2 Business Days after receipt of
such notice, an amount from the Borrowers equivalent to some or all, at the
election of such Lender, of the interest due on the applicable Interest Payment
Date pursuant to Section 2.4(b)(i) in satisfaction of the Company’s obligation
to deliver such equivalent cash value in shares of Common Stock in the
applicable Interest Share Issuance and such amount shall be capitalized and
added to the principal amount of the Loans held by such Lender as of such
Interest Payment Date without any further action on the part of any other
Person, and provided, further, however, that at the Maturity Date, if, without
giving effect to the Beneficial Ownership Limit, a Lender would be entitled to
any shares of Common Stock pursuant to an Interest Share Issuance, such Lender
shall automatically receive a cash amount from the Borrowers equivalent to all
of the interest due on such Interest Payment Date pursuant to Section 2.4(b)(x)
in satisfaction of the Company’s obligation to deliver such equivalent cash
value in shares of Common Stock in the applicable Interest Share Issuance. For
the avoidance of doubt, the Equity Conditions must be satisfied immediately
prior to any delayed Interest Share Issuance pursuant to the Beneficial
Ownership Limitation.

(iv)                For purposes of this Section 2.4(f), the term “Maximum
Ownership Percentage” shall mean 9.99%; provided, however, that it shall mean
19.99% for any Holder Group in respect of WPI-Cadiz Farm CA, LLC. Upon written
or oral request of any Lender, the Company shall, within two (2) Business Days
of such request, confirm orally and in writing to such Lender the number of
shares of Common Stock then Outstanding. The provisions of this Section 2.4(f)
shall be construed, corrected and implemented in a manner so as to effectuate
the intended Beneficial Ownership Limitation.

(i)                 Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (g) thereto as follows:

(g)       Issuance Cap. Unless Stockholder Approval has been previously
obtained, in the event that any delivery of Common Stock pursuant to an Interest
Share Issuance to a Lender would, together with (i) any other issuance of Common
Stock pursuant to an Interest Share Issuance and/or (ii) any issuance of Common
Stock by the Company to any holder of a Warrant that would, in each case, be
aggregated with such Interest Share Issuance for determining whether such
issuances collectively would require approval by a vote of Company stockholders
under the applicable listing rules of the Nasdaq Global Market, any successor
stock exchange operated by the NASDAQ Stock Market LLC or any successor thereto
(such other issuances in the foregoing clauses (i) and (ii), the “Related
Issuances”), exceed 19.99% of the Common Stock Outstanding on May 24, 2016 (the
“Aggregation Date”), each applicable Lender shall receive only a number of
shares of Common Stock, rounded down to the nearest whole number, equal to (A)
the maximum number of shares of Common Stock that could be issued in the
applicable Interest Share Issuances together with the then-proposed Related
Issuances without the Related Issuances exceeding in aggregate 19.99% of the
Common Stock Outstanding on the Aggregation Date (such maximum number calculated
by giving effect to any then-proposed Related Issuances in connection with any
Warrant first) multiplied by a ratio equal to (B) (1) the number of shares of
Common Stock that would be otherwise received by the applicable Lender under the
applicable Interest Share Issuance divided by (2) the number of all of the
shares of Common Stock that would be otherwise received by the applicable Lender
under the applicable Interest Share Issuance and the recipients of any
then-proposed Related Issuances in the aggregate. To the extent a Lender is
entitled to receive a number of shares of Common Stock reduced by this Section
2.4(g), the Borrowers shall pay on the applicable Interest Payment Date, in
satisfaction of the Company’s obligation to otherwise deliver such shares of
Common Stock, any remaining interest due and payable on such Interest Payment
Date in cash pursuant to Section 2.4(b)(x).



 6 

 

 

(j)                 Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (h) thereto as follows:

(h)        Issuance Registration.

(i)         Any issuance of shares of Common Stock pursuant to Section 2.4 of
this Agreement or pursuant to a Warrant or Warrants (collectively, the “Fifth
Amendment Issuances”) shall be made pursuant to (i) an effective Registration
Statement on Form S-3, No. 214318, including all amendments thereto, the
exhibits and any schedules thereto, the documents otherwise deemed to be a part
thereof or included therein or any immediately succeeding registration statement
that is filed under the Securities Act on Form S-3 and immediately becomes
effective (the “Fifth Amendment Registration Statement”) filed by the Company
with the Commission in conformity with the Securities Act under the Rules and
Regulations of the Commission, including the prospectus contained therein (the
“Fifth Amendment Base Prospectus”) and (ii) a final prospectus supplement filed
with the Commission and delivered to the Lenders (a “Fifth Amendment Prospectus
Supplement” and, together with the Fifth Amendment Base Prospectus, a “Fifth
Amendment Prospectus”) containing amended and/or certain supplemental
information regarding the Common Stock and terms of the Fifth Amendment
Issuances. If the Company has filed one or more abbreviated registration
statements to register additional shares of Common Stock pursuant to Rule 462(b)
under the Rules and Regulations (each a “Rule 462(b) Registration Statement”),
then any reference herein to the term “Fifth Amendment Registration Statement”
shall also be deemed to include any such Rule 462(b) Registration Statement.

(ii)         The Company shall use reasonable best efforts to keep the Fifth
Amendment Registration Statement effective until the earliest date as of which
there are no remaining Fifth Amendment Issuances, and if, at any time from the
date hereof, the Company is not eligible to issue any Common Stock or Warrants
pursuant to the Fifth Amendment Registration Statement, the Company shall use
reasonable best to efforts to file and make effective a replacement Fifth
Amendment Registration Statement as soon as practicable. If the Fifth Amendment
Registration Statement has been outstanding for at least three (3) years, at the
end of the third year, the Company shall file a new Fifth Amendment Registration
Statement covering Fifth Amendment Issuances, and if at any time when the
Company is required to re-evaluate its eligibility to use Form S-3, the Company
determines that it is not eligible to use Form S-3, the Company shall use its
reasonable best efforts to refile the Fifth Amendment Registration Statement on
Form S-1 if such form is available (or on such other form as may be available if
Form S-1 is not available), and keep such registration statement effective
during the period during which such registration statement is required to be
otherwise kept effective under this Section 2.4(h)(ii).

(iii)         For the avoidance of doubt, the Company acknowledges and agrees
that no Fifth Amendment Issuances shall be made pursuant to any prospectus or
prospectus supplement other than a Fifth Amendment Prospectus or any replacement
Fifth Amendment Registration Statement required by Section 2.4(h)(ii). The
Company represents and warrants that, as of the Fifth Amendment Effective Date,
the Securities Act and Rules and Regulations permit the Company to offer and
issue $40,000,000 worth of shares of Common Stock pursuant to the Fifth
Amendment Registration Statement. The Company represents and warrants that the
Fifth Amendment Registration Statement complied when it became effective,
complies on the Fifth Amendment Effective Date and shall comply on the Initial
Exercise Date and on each Exercise Date and on each Interest Payment Date and
any later date upon which shares of Common Stock are received pursuant to this
Agreement or a Warrant, in each case, in all material respects with the
requirements of Form S-3 under the Securities Act. The Company represents and
warrants that no order preventing or suspending the use of the Fifth Amendment
Prospectus has been issued by the Commission, and no stop order suspending the
effectiveness of the Fifth Amendment Registration Statement or any
post-effective amendment thereto has been issued, and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, are threatened by
the Commission. The Company represents and warrants that neither the Fifth
Amendment Registration Statement nor the Fifth Amendment Prospectus shall, as of
the Fifth Amendment Effective Date, the Initial Exercise Date, any Exercise Date
or any Interest Payment Date or any later date on which shares of Common Stock
are issued to a Lender under the Fifth Amendment Prospectus, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.



 7 

 

 

(iv)            The Company shall as soon as practicable notify each Lender of
(A) the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of shares of
Common Stock or Warrants for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder.

(v)            The Company shall use reasonable best efforts to cause any shares
of Common Stock or Warrants issued pursuant to the Fifth Amendment to be listed
on each securities exchange on which similar securities issued by the Company
are then listed and, if not so listed, to be listed on a securities exchange.

(vi)            At any time when the Fifth Amendment Registration Statement is
not effective, the Company shall use its reasonable best efforts to timely file
its SEC Reports (or, if the Company is not required to file such reports, it
will, upon the request of any Lender who is a holder of a Warrant, make publicly
available such information as necessary to permit sales pursuant to Rule 144
under the Securities Act), and the Company shall use reasonable best efforts to
take such further action as any such Lender may reasonably request, in each case
to the extent required from time to time to enable such Lender to, if permitted
by the terms of an applicable Warrant, sell such Warrant or its underlying
Warrant Stock without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (B) any successor rule or
regulation hereafter adopted by the Commission. Upon the written request of any
Lender who is a holder of a Warrant, the Company shall deliver to such Lender a
written statement that it has complied with such requirements.

(k)               Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (i) thereto as follows:

(i)       The Agent shall have no responsibility with regards to issuing,
processing or otherwise administering any Fifth Amendment Issuances or any other
Interest Share Issuance or for monitoring or verifying that the provisions and
restrictions set forth with respect to Fifth Amendment Issuances or any other
Interest Share Issuance are complied with. At least two Business Days prior to
any Interest Payment Date, the Company shall provide a written certification to
the Agent stating the manner under Section 2.4(b) in which interest is expected
to be paid on such Interest Payment Date.

(l)                 Section 2.4 of the Credit Agreement is hereby amended by
adding a new clause (j) thereto as follows:

(j)       All expenses incident to the Company performance of or compliance with
this Section 2.4 (including, without limitation, all registration, qualification
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, fees and disbursements
of custodians, and fees and disbursements of counsel for the Company and all
independent certified public accountants, underwriters (excluding underwriting
discounts and commissions) and other Persons retained by the Company), shall be
borne by the Company as provided herein. Each Person that sells securities in an
underwritten offering or an underwritten block offering hereunder shall bear and
pay all underwriting discounts and commissions applicable to the securities sold
for such Person’s account.

(m)             Section 7 of the Credit Agreement is hereby amended by adding
the following after the phrase “agreement contained in” in clause (c)(i)
thereof: “Section 2.4 (other than with respect to the failure of the Borrowers
to pay interest, which shall be covered by clause (a) above)”.

(n)               The Exhibits to the Credit Agreement are hereby amended by
adding the following exhibits thereto: Exhibit K – Form of Closing Share and
Warrant Issuance Agreement; Exhibit L – Form of Interest Share Issuance
Agreement, and Exhibit M – Form of Warrant.



 8 

 



ARTICLE II

CONDITIONS PRECEDENT

The effectiveness of this Amendment (including the amendments to the Credit
Agreement contained in Article I) are subject to the satisfaction of the
following conditions precedent (the date of the satisfaction of such conditions
precedent being referred to herein as the “Effective Date”):

(a)                This Amendment shall have been duly executed by the
Borrowers, the Agent and the Lenders.

(b)               The Lenders shall have received a certificate of the secretary
or assistant secretary (or other comparable officer) of each Borrower, dated as
of the date hereof attaching (i) copies of the formation documents (together
with any amendments thereto) of each Borrower, certified to be true and complete
as of a date not more than thirty (30) days prior to the date hereof by the
Secretary of State of the State of Delaware (collectively, the “Certified
Charters”) and certified by a Responsible Officer of such Borrower to be true,
correct, unmodified and in full force and effect as of the date hereof, (ii)
copies of, as applicable, the by-laws or limited liability company agreements
(together with any amendments thereto) of each Borrower, certified by a
Responsible Officer of such Borrower to be true, correct, unmodified and in full
force and effect as of the date hereof, (iii) copies of resolutions of the board
of directors or actions by written consent of the members, as applicable, of
each Borrower, approving and adopting this Amendment, and all documents and
agreements related thereto, the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a
Responsible Officer of each Borrower to be true and correct, unmodified and in
force and effect as of the date hereof, (iv) copies of certificates of good
standing with respect to each Borrower certified as of a date not more than
thirty (30) days prior to the date hereof by the Secretary of State of the State
of Delaware and (v) an incumbency certificate of each Borrower certified by a
Responsible Officer of such Borrower to be true and correct as of the date
hereof.

(c)                The Agent and Lenders shall have received the legal opinion
of Mitchell Silberberg & Knupp LLP, counsel to the Borrowers, addressed to Agent
and each Lender in form and substance reasonably satisfactory to the Lenders.

(d)               The Agent and Lenders shall have received a certificate or
certificates executed by a Responsible Officer of each Borrower dated as of the
Effective Date certifying that: (i) all representations and warranties contained
herein, in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified as to materiality, in all respects) as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date), (ii) no Default or Event of Default has
occurred and is continuing and (iii) there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

(e)                The Borrowers shall have paid directly or reimbursed MSD and
the Agent for all reasonable and documented out-of-pocket expenses incurred in
connection with negotiating, documenting and effectuating this Amendment.

(f)                The Company shall have issued in the aggregate 357,500 shares
of Common Stock to the Lenders in accordance with each Lender’s Aggregate Pro
Rata Interest pursuant to, with respect to each Lender, a Closing Share and
Warrant Issuance Agreement in the form of Exhibit K to Credit Agreement as
amended by this Amendment (the “Amended Credit Agreement”).

(g)               The Company shall have delivered to each Lender an executed
Warrant in the form of Exhibit M to the Amended Credit Agreement in respect of
the aggregate issuance of 357,500 shares of Common Stock to the Lenders in
accordance with each Lender’s Aggregate Pro Rata Interest.

(h)               The Borrowers shall, and shall cause Octagon Partners, LLC, a
California limited liability company to, deliver to the Agent duly executed and
notarized reaffirmations to the Mortgages in the forms attached hereto as
Exhibit A (collectively, the “Mortgage Reaffirmations”) recorded in the Official
Records of San Bernardino County, California.

(i)                 Chicago Title Insurance Company shall have issued one or
more endorsements and/or modifications, each in form and substance acceptable to
MSD, to the existing lender’s policy of title insurance insuring the lien of the
Mortgages which endorsements and/or modifications shall maintain the coverage
amount under such policy of title insurance and shall insure the continued
priority and enforceability of the lien of the Mortgages (as reaffirmed by the
Mortgage Reaffirmations) and the Credit Agreement as modified hereby, together
with any other affirmative coverage reasonably required by MSD in connection
with the transactions contemplated by this Amendment.

Each Lender, by the release of its signature hereto, shall be deemed to confirm
the satisfaction of the conditions precedent referenced above and the Agent
shall have no obligation to independently confirm the satisfaction of such
conditions precedent other than the reimbursement of the Agent’s fees under
clause (e) above.



 9 

 

 

 

ARTICLE III

acknowledgement and reaffirmation of the borrowers

Each of the Borrowers hereby (i) ratifies and affirms all the provisions of the
Credit Agreement, the Security Agreement and the other Loan Documents as amended
hereby, (ii) agrees that the terms and conditions of the Credit Agreement, the
Security Documents and the other Loan Documents, including the security
provisions set forth therein, shall continue in full force and effect as amended
hereby, and shall not be impaired or limited by the execution or effectiveness
of this Amendment and (iii) acknowledges and agrees that the Collateral
continues to secure, to the fullest extent possible in accordance with the
Credit Agreement, the payment and performance of all Obligations.

ARTICLE IV

Representations and Warranties and Covenants

In order to induce the Agent and the Lenders to enter into this Amendment, each
Borrower hereby represents and warrants to the Agent and the Lenders that, as of
the Effective Date, the following statements are true and correct:

(a)                all representations and warranties contained herein and in
the Amended Credit Agreement and the other Loan Documents are true and correct
in all material respects (or, in the case of any such representation or warranty
already qualified as to materiality, in all respects) as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date);

(b)               the execution and delivery of this Amendment by each Borrower,
the performance by each Borrower of its obligations under this Amendment and the
Amended Credit Agreement (i) have been duly authorized by all requisite action,
corporate or otherwise, of each Borrower and (ii) will not conflict with or
result in a breach of, or constitute a default (or might, upon the passage of
time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or any Borrowers’ organizational documents, the New Convertible
Notes Indenture or the Indenture or any judgment or order of any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and (iii) will not result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of any Borrower under the terms or provisions of any such
agreement or instrument;

(c)                this Amendment has been duly executed by each Borrower and
delivered to the Agent and this Amendment and the Amended Credit Agreement
constitute the legal, valid and binding obligations of each Borrower,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(d)               no consent, approval or authorization of or designation,
declaration or filing with any Governmental Authority or any other Person (other
than the NASDAQ Global Market, which consent, approval and authorization was
obtained prior to the Effective Date) on the part of any Borrower is required in
connection with the execution and delivery of this Amendment or performance by
such Borrower of this Amendment or under the Amended Credit Agreement;

(e)                no Event of Default and no event which, after notice or lapse
of time or both, would become an Event of Default, has occurred and is
continuing under the Credit Agreement; and

(f)                Schedule I sets forth the Accreted Loan Value of the Loans as
of the date hereof.



 10 

 

 

ARTICLE V

Miscellaneous

(a)                Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)               Successor and Assigns. This Amendment shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.

(c)                Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(d)               Counterparts. This Amendment may be executed in one or more
counterparts, each of which counterparts when executed and delivered (including
by facsimile or electronic transmission) shall be deemed to be an original, and
all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.

(e)                Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(f)                Waiver of Right to Trial by Jury. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AMENDMENT OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE BORROWERS OR THE LENDERS WITH
RESPECT TO THIS AMENDMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE PARTIES HERETO
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT THEY FULLY
UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS CLAUSE.

(g)               References. On and after the Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement shall refer to the Credit
Agreement as amended by this Amendment, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” ‘‘thereof” or words of like
import shall refer to the Credit Agreement as amended by this Amendment. This
Amendment is a Loan Document.

(h)               Release. In consideration of Agent and the Lenders entering
into this Amendment and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, as of the date hereof, each
Borrower on behalf of itself and its affiliates and their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders party
hereto, their respective affiliates and their successors and assigns, and their
present and former shareholders, directors, officers, attorneys, employees,
agents and other representatives (Agent, each Lender party hereto and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Borrower, any of their respective affiliates, or
any of its or their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees by reason of any circumstance, action, cause or thing whatsoever
which occurred on or prior to the date hereof pursuant to or arising out of the
Credit Agreement, the Loan Documents or transactions directly related thereto
between any Borrowers, on one hand, and the Releasees, on the other.



 11 

 

 

(i)                 Waiver. No delay or failure on the part of any party hereto
in exercising any right, power or remedy hereunder shall effect or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such right, power or remedy
preclude any further exercise thereof or of any other right, power or remedy.

(j)                 Agent. Pursuant to Section 8.4 of the Credit Agreement, each
of the undersigned Lenders hereby (i) authorizes and directs Agent to execute
and deliver this amendment entered into in connection herewith, (ii) represents
to the Agent that the Lenders party hereto, together, hold 100% of the Loans
under the Credit Agreement and (iii) by its execution below, agrees to be bound
by the terms and conditions of this Amendment. Wells Fargo Bank, National
Association is entering into this Amendment and acting hereunder as the Agent
and it shall be entitled to the rights, benefits, protections, indemnities and
immunities afforded to it as Agent under the Credit Agreement.

(k)               FATCA. The Company hereby certifies to the Agent that this
Amendment shall constitute a "material modification" for the purpose of Treasury
Regulations Section 1.1471-2T(b)(2)(iv) (including a significant modification as
defined in Treasury Regulations Section 1.1001-3(e)).

[Signature Pages Follow]



 12 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first above
written.



    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent           By: /s/ Michael
Roth    

Name: Michael Roth

   

Title: V.P.

                MSD CREDIT OPPORTUNITY MASTER FUND, L.P., as a Lender          
By: /s/ Marcello Liguori    

Name: Marcello Liguori

   

Title: Managing Director

                MILFAM II L.P., as a Lender           By: MILFAM LLC     Its:
General Partner           By: /s/ Lloyd I. Miller, III    

Name: Lloyd I. Miller, III

   

Title: Manager

          WPI-CADIZ FARM CA, LLC, as a Lender                 By: /s/ Marc
Robert    

Name: Marc Robert

   

Title: Authorized Signatory

                CADIZ INC., as a Borrower                 By: /s/ Timothy J.
Shaheen    

Name: Timothy J. Shaheen

   

Title: Chief Financial Officer

                CADIZ REAL ESTATE LLC, as a Borrower           By: /s/ Timothy
J. Shaheen    

Name: Timothy J. Shaheen

   

Title: Chief Financial Officer

                       

 



 13 

 

 

 



Exhibit K

 

FORM OF CLOSING SHARE AND WARRANT ISSUANCE AGREEMENT

 

[Date]

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071

 

Ladies and Gentlemen:

 

Cadiz Inc., a Delaware corporation (the “Company”), agrees, subject to the terms
and conditions stated herein, to issue to [Name of Lender] (the “Investor”), [●]
shares (the “Closing Shares”) of the Company’s common stock, $0.01 par value per
share (the “Common Stock”) and a warrant to purchase [●] shares of the Common
Stock (the “Warrant,” and collectively with the Closing Shares, the
“Securities”).

 

1.       In consideration of the respective covenants, agreements and
representations and warranties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Investor intending to be legally bound, hereby agree as follows:

 

(a)       This Closing Share and Warrant Issuance Agreement (the “Agreement”) is
made as of the date set forth above between the Company and the Investor.

 

(b)       The Company and Investor are parties to that certain Fifth Amendment
to Amended and Restated Credit Agreement (the “Fifth Amendment”), dated as of
[●], 2016 (the “Fifth Amendment Effective Date”), by and among the Company, as a
borrower, Cadiz Real Estate LLC, as a borrower, Investor, as a lender, the other
lenders party thereto, and Wells Fargo Bank, National Association, as agent (the
“Agent”), which amended that certain Amended and Restated Credit Agreement (as
further amended prior to the Fifth Amendment Effective Date, and as subsequently
amended from time to time, the “Credit Agreement”) attached to that certain
Amendment Agreement, dated as of October 30, 2013, by and among the Company,
Cadiz Real Estate LLC, LC Capital Master Fund, Ltd., the lenders party thereto,
and the Agent.

 

(c)       Pursuant to the Fifth Amendment, the Company agreed to issue the
Securities in connection with the Investor’s entry into the Fifth Amendment and
as a condition precedent to the effectiveness of the Fifth Amendment pursuant
Article II thereof.

 

(d)       The Company has authorized the issuance of, and agrees to issue, the
Securities to the Investor on the date of this Agreement (the “Closing Date”),
upon the terms and conditions set forth herein.

 

(e)       Prior to the execution of this Agreement, the Company has delivered to
Investor a written opinion, addressed to the Investor and dated as of the
Closing Date, from Mitchell Silberberg & Knupp LLP, counsel to the Company, to
the effect set forth in Exhibit A hereto.

 



  

 

 

(f)       The offering and issuance of the Securities (collectively, the
“Issuance”) is being made pursuant to (i) an effective Registration Statement on
Form S-3, No. 214318, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein or any immediately succeeding registration statement that is
filed under the Securities Act (as defined in the Credit Agreement) on Form S-3
and immediately becomes effective (the “Fifth Amendment Registration Statement”)
filed by the Company with the Commission (as defined in the Credit Agreement) in
conformity with the Securities Act under the Rules and Regulations (as defined
in the Credit Agreement) of the Commission, including the prospectus contained
therein (the “Fifth Amendment Base Prospectus”) and (ii) a final prospectus
supplement filed with the Commission and delivered to the Investor (a “Fifth
Amendment Prospectus Supplement” and, together with the Fifth Amendment Base
Prospectus, a “Fifth Amendment Prospectus”) containing amended and/or certain
supplemental information regarding the Securities and terms of the Issuance. If
the Company has filed one or more abbreviated registration statements to
register additional shares of Common Stock pursuant to Rule 462(b) under the
Rules and Regulations (each a “Rule 462(b) Registration Statement”), then any
reference herein to the term “Fifth Amendment Registration Statement” shall also
be deemed to include any such Rule 462(b) Registration Statement.

 

(g)       Without the prior written consent of the Company, prior to [●], (which
is the 180th day following the Closing Date), the Investor shall not, and shall
cause its wholly-owned subsidiaries not to, sell, transfer, encumber or
otherwise dispose of any or all of its Closing Shares other than transfers to
affiliates of the Investor (provided, however, that any Closing Shares
transferred to such affiliate shall be subject as of the date of such transfer
to the remaining term, if any as of such date, of the foregoing transfer
restrictions).

 

(h)       The Company agrees to make any filings required by the Financial
Industry Regulatory Authority, Inc. (“FINRA”) with respect to the Issuance.

 

(i)       On the Closing Date, the Company shall cause its Transfer Agent to
deliver the Closing Shares to the Investor and register the Closing Shares as
instructed by the Investor. The Closing Shares will be delivered by crediting
the account of the Investor’s prime broker (as specified by the Investor to the
Company) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction no later than 4:00 p.m. Eastern Standard Time
on the Closing Date using its DTC participant identification number, and
released by Continental Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), at the Company’s direction. The Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Closing Shares are maintained, which broker/dealer shall be a DTC
participant, to initiate a transaction through the DWAC system, instructing the
Transfer Agent to credit such account or accounts with the Closing Shares. Such
DWAC instruction shall indicate the settlement date for the deposit of the
Closing Shares, which shall be the Closing Date. The Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Closing
Shares pursuant to the information contained in the DWAC instruction.

 



 2 

 

 

(j)       On the Closing Date, the Company shall execute and deliver to the
Investor the Warrant in the form of Exhibit M to the Credit Agreement.

 

2.       The Investor represents and warrants to the Company as of the Closing
Date as follows:

 

(a)       The Investor has received the Fifth Amendment Prospectus and the
documents incorporated by reference therein prior to or in connection with the
receipt of this Agreement.

 

(b)       The Investor (i) is not a member of FINRA or an Associated Person (as
such term is defined under the FINRA Membership and Registration Rules) and (ii)
after giving effect to the issuance of the Securities pursuant to this
Agreement, neither the Investor nor any Holder Group (as defined in the Credit
Agreement) in respect of the Investor acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company.

 

(c)       The Investor is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.

 

3.       The Company represents and warrants to the Investor as of the date
hereof, and with respect to the Warrant Stock (as defined in the Warrant), as of
any exercise date under the Warrant for purposes of Section 3(k) and Section
3(m), as follows:

 

(a)       All representations and warranties of the Company contained in the
Fifth Amendment are true and correct in all material respects (or, in the case
of any such representation or warranty already qualified as to materiality, in
all respects) as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date).

 

(b)       No order preventing or suspending the use of the Fifth Amendment
Prospectus has been issued by the Commission, and no stop order suspending the
effectiveness of the Fifth Amendment Registration Statement or any
post-effective amendment thereto has been issued, and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, are threatened by
the Commission. The Fifth Amendment Registration Statement complied when it
became effective, complied on the Fifth Amendment Effective Date and complies as
of the Closing Date, in all material respects, with the requirements of Form S-3
under the Securities Act. The conditions to the use of Form S-3 in connection
with the offering and issuance of the Securities as contemplated hereby have
been satisfied. The Fifth Amendment Registration Statement did not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading,
and the Fifth Amendment Prospectus, as of the Closing Date, did not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Any required filing of the Fifth Amendment
Prospectus and any supplement thereto pursuant to Rule 424(b) of the Rules and
Regulations has been or will be made in the manner and within the time period
required by such Rule 424(b).

 



 3 

 

 

(c)       The Fifth Amendment Registration Statement and all documents
incorporated by reference in the Fifth Amendment Registration Statement and the
Fifth Amendment Prospectus as of the Closing Date, at the time they became
effective or were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Act or the Exchange
Act (as defined in the Credit Agreement), as applicable, and the rules and
regulations of the Commission thereunder, and at the time they became effective
or were filed with the Commission, as the case may be, neither the Fifth
Amendment Registration Statement nor any of such other documents contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(d)       The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority necessary to own, lease and operate its properties
and to conduct its business as described in the Fifth Amendment Registration
Statement and the Fifth Amendment Prospectus.

 

(e)       The authorized capital stock of the Company consists of (i) [●] shares
of Common Stock and (ii) [●] shares of preferred stock (the “Preferred Stock”).
As of the Closing Date, [●] shares of Common Stock are issued and outstanding
and [●] shares of Preferred Stock are issued and outstanding.

 

(f)       The Securities have been duly and validly authorized by the Company,
and the Closing Shares, when issued and delivered in accordance with the terms
of this Agreement, will have been duly and validly issued and will be fully paid
and nonassessable.

 

(g)       The Closing Shares and the Warrant Stock have been duly authorized for
listing and quotation on the Nasdaq Global Market, subject in each case to
official notice of issuance.

 

(h)       This Agreement and the Warrant have each been duly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(i)       The Company is not in breach or violation of or in default under (i)
the provisions of its charter or by-laws, (ii) any material agreement filed as
an exhibit to its SEC Reports, or (iii) any federal or state statute or law, any
rule or regulation issued pursuant to any federal or state statute or law, or
any order issued pursuant to any federal or state statute or law by any court or
governmental agency or body having jurisdiction over the Company, except, with
respect to clauses (ii) and (iii) above, to the extent any such violation or
default would not, individually or in the aggregate, have a material adverse
effect on (x) the business, properties, prospects, financial condition or
results of operations of the Company or (y) the ability of the Company to enter
into and perform its obligations under, or consummate the transactions
contemplated in, this Agreement (a “Material Adverse Effect”).

 



 4 

 

 

(j)       The execution, delivery and performance by the Company of this
Agreement, including the issuance by the Company of the Closing Shares, the
Warrant and the Warrant Stock, will not conflict with or result in a breach or
violation of, or constitute a default under (i) the provisions of the Company’s
charter or by-laws, (ii) any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company is a party or by which the Company
or any of its properties or businesses is bound, or (iii) any federal or state
statute or law, any rule or regulation issued pursuant to any federal or state
statute or law, or any order issued pursuant to any federal or state statute or
law by any court or governmental agency or body having jurisdiction over the
Company, except, with respect to clause (ii) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(k)       No filing with, or authorization, approval, consent or order of, any
court or governmental agency or body is required for the issuance of the Closing
Shares, the Warrant or the Warrant Stock, except such as have already been
obtained or are contemplated hereby.

 

(l)        Subsequent to the dates as of which information is given in the Fifth
Amendment Prospectus and other than as contemplated therein, there has not been
(i) any material adverse change in the business, properties, prospects,
financial condition or results of operations of the Company, (ii) any
transaction which is material to the Company, (iii) any material change in the
capital stock, or any material change in the outstanding indebtedness, of the
Company, or (v) any dividend or distribution declared, paid or made on the
capital stock of the Company.

 

(m)     The Company represents and warrants that the Securities Act and the
Rules and Regulations permit the Company to offer and issue 357,500 shares of
Common Stock, the Warrant and the Warrant Stock.

 

4.       The Company agrees to indemnify, defend and hold harmless the Investor,
its directors and officers, and each person, if any, who controls the Investor
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, claim or liability, to which, jointly or severally, the
Investor or any such person may become subject, insofar as such loss, damage,
claim or liability arises out of or is based upon: (i) this Agreement, (ii) the
breach of any covenant, agreement or representation or warranty of the Company
under this Agreement, (iii) any untrue statement of a material fact contained in
the Fifth Amendment Registration Statement, or any amendments thereto or the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; or (iv) any untrue statement of a
material fact contained in the Fifth Amendment Prospectus or the omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 



 5 

 

 

5.       Notwithstanding any investigation made by any party to this Agreement,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the Closing Date.

 

6.       All notices, requests, consents and other communications hereunder will
be in writing, will be mailed by nationally recognized overnight express
courier, postage prepaid, or delivered by facsimile, and will be deemed given
(i) if delivered by nationally recognized overnight carrier, one business day
after so mailed and (ii) if delivered by facsimile, upon electric confirmation
of receipt and will be delivered and addressed as follows:

 

(a)       if to the Company, to:

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071
Attention: Chief Financial Officer
Facsimile No.: 213-271-1614

 

(b)       with copies to:

 

Mitchell Silberberg & Knupp LLP

11377 West Olympic Boulevard

Los Angeles, California 90064

Attention: Kevin Friedmann

Facsimile No.: 310 312-3798

 

(c)       if to the Investor, to:

 

[LENDER NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]

 

(d)       with copies to:

 

[NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]

 

7.       This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

8.       The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 



 6 

 

 

9.       In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.     This Agreement will be governed by, and construed in accordance with,
the internal laws of the State of New York.

 

11.     Each of the Company and the Investor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Company and the Investor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Company and the Investor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

12.       EACH OF THE COMPANY AND THE INVESTOR WAIVES ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE. EACH OF THE COMPANY AND THE INVESTOR AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH OF THE COMPANY AND THE INVESTOR ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS CLAUSE.

 

13.       This Agreement may be executed in two or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

 7 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  [NAME OF LENDER]         By:     Name:     Title:  

 



[Signature page to Closing Share and Warrant Issuance Agreement]

 

 8 

 

Agreed and Accepted by:

 

CADIZ INC.         By:     Name:     Title:    

 



[Signature page to Closing Share and Warrant Issuance Agreement]

 

 9 

 

 

EXHIBIT A

 

Form of Opinion of Counsel to Company

 

1.The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware.

 

2.The Company has the corporate power and corporate authority to execute and
deliver the Agreement and to consummate the transactions contemplated thereby.

 

3.The Agreement and the Warrant have been duly authorized, executed and
delivered by the Company and are each a valid and binding agreement of the
Company, enforceable against the Company in accordance with their terms.

 

4.The execution and delivery by the Company of the Agreement and the
consummation by the Company of the transactions contemplated thereby, including
the issuance of the Closing Shares, will not (i) conflict with the Company’s
charter or by-laws, (ii) constitute a violation of, or a breach or default
under, the terms of any contract listed on a schedule to this opinion1 or (iii)
violate or conflict with, or result in any contravention of, any applicable law
or any order listed on a schedule to this opinion.2

 

5.No governmental approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of the Agreement by the Company or the consummation by the
Company of the transactions contemplated thereby.

 

6.The Closing Shares have been duly authorized by the Company and, when
delivered to the Investor, will be validly issued, fully paid and nonassessable
and free and clear of any preemptive rights or any similar rights arising under
the laws of the State of Delaware or the Company’s charter or by-laws.

 

7.The shares of Common Stock issuable upon the exercise of the Warrant have been
duly authorized by the Company and, when issued upon the exercise of the Warrant
in accordance with its terms, will be duly and validly issued, fully paid and
non-assessable and free and clear of any preemptive rights or any similar rights
arising under the laws of the State of Delaware or the Company’s charter or
by-laws.

 

8.The Company is not and, solely after giving effect to the issuance of the
Closing Shares, the Warrant and any Warrant Stock to the Investor, will not be
an “investment company” as such term is defined in the Investment Company Act of
1940.

 



 





1 Schedule to list:

 

●The 7.00% Convertible Senior Notes Indenture, dated as of March 5, 2013, by and
between the Company and U.S. Bank National Association, as successor to The Bank
of New York Mellon Trust Company, N.A. (“U.S. Bank”) as Trustee, as amended by
that certain First Supplemental Indenture, dated as of October 30, 2013, and
that certain Second Supplemental Indenture, dated as of November 23, 2015    
●The 7.00% Convertible Senior Notes Indenture, dated as of December 10, 2015, by
and between the Company and U.S. Bank, as Trustee, as amended by that certain
First Supplemental Indenture, dated as of April 28, 2016     ●Limited Liability
Company Agreement of Cadiz Real Estate LLC dated December 11, 2003    
●Amendment No. 1, dated October 29, 2004, to Limited Liability Company Agreement
of Cadiz Real Estate LLC     ●Amendment No. 2 dated March 5, 2013, to Limited
Liability Company Agreement of Cadiz Real Estate LLC     ●Amendment No. 2 dated
October 1, 2007 to Reorganization Plan and Agreement for Purchase and Sale of
Assets dated as of February 18, 1998 among Cadiz Inc. and Mark A. Liggett in his
capacity as successor in interest to Exploration Research Associates,
Incorporated., a California corporation (“ERA”) and in his individual capacity
as former sole shareholder of ERA and as the successor in interest to ERA    
●Lease Agreement, dated as of December 23, 2015, by and among Cadiz Real Estate
LLC, Cadiz Inc. and Water Asset Management LLC     ●Private Placement Purchase
Agreement, dated as of April 26, 2016, by and among Cadiz Inc. and the
purchasers party thereto     ●Placement Agent Agreement, dated as of April 26,
2016, by and between Cadiz Inc. and B. Riley & Co. LLC     ●Registration Rights
Agreement, dated as of April 28, 2016, by and among Cadiz Inc. and the holders
party thereto     ●Any other material agreements filed as exhibits 1, 2 or 4
under Rule 601 of Regulation S-K as promulgated under the Securities Act as
filed as of the Closing Date

2 Schedule to list (i) the laws of the State of New York, (ii) the federal laws
of the United States of America and (iii) the General Corporation Law of the
State of Delaware and the Delaware Limited Liability Company Act. Orders to be
confirmed by the Company at the Closing Date, as applicable to the relevant
transactions. 

 





 

 

 



Exhibit L

 

FORM OF INTEREST SHARE ISSUANCE AGREEMENT

 

[Date]

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071

 

Ladies and Gentlemen:

 

Cadiz Inc., a Delaware corporation (the “Company”), agrees, subject to the terms
and conditions stated herein, to issue to [Name of Lender] (the “Investor”), [●]
shares (the “Interest Shares”) of the Company’s common stock, $0.01 par value
per share (the “Common Stock”).

 

1.       In consideration of the respective covenants, agreements and
representations and warranties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Investor intending to be legally bound, hereby agree as follows:

 

(a)       This Interest Share Issuance Agreement (the “Agreement”) is made as of
the date set forth above between the Company and the Investor.

 

(b)       The Company and Investor are parties to that certain Fifth Amendment
to Amended and Restated Credit Agreement (the “Fifth Amendment”), dated as of
[●], 2016 (the “Fifth Amendment Effective Date”), by and among the Company, as a
borrower, Cadiz Real Estate LLC, as a borrower, Investor, as a lender, the other
lenders party thereto, and Wells Fargo Bank, National Association, as agent (the
“Agent”), which amended that certain Amended and Restated Credit Agreement (as
further amended prior to the Fifth Amendment Effective Date, and as subsequently
amended from time to time, the “Credit Agreement”) attached to that certain
Amendment Agreement, dated as of October 30, 2013, by and among the Company,
Cadiz Real Estate LLC, LC Capital Master Fund, Ltd., the lenders party thereto,
and the Agent.

 

(c)       Pursuant to the Fifth Amendment, the Company agreed to issue the
Interest Shares in connection with the Investor’s entry into the Fifth
Amendment.

 

(d)       The Company has authorized the issuance of, and agrees to issue, the
Interest Shares to the Investor on the date of this Agreement (the “Closing
Date”), upon the terms and conditions set forth herein.

 

(e)       Prior to the execution of this Agreement, the Company has delivered to
Investor a written opinion, addressed to the Investor and dated as of the
Closing Date, from Mitchell Silberberg & Knupp LLP, counsel to the Company, to
the effect set forth in Exhibit A hereto.

 



  

 

 

(f)       The offering and issuance of the Interest Shares (collectively, the
“Issuance”) is being made pursuant to (i) an effective Registration Statement on
Form S-3, No. 214318, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein or any immediately succeeding registration statement that is
filed under the Securities Act (as defined in the Credit Agreement) on Form S-3
and immediately becomes effective (the “Fifth Amendment Registration Statement”)
filed by the Company with the Commission (as defined in the Credit Agreement) in
conformity with the Securities Act under the Rules and Regulations (as defined
in the Credit Agreement) of the Commission, including the prospectus contained
therein (the “Fifth Amendment Base Prospectus”) and (ii) a final prospectus
supplement filed with the Commission and delivered to the Investor (a “Fifth
Amendment Prospectus Supplement” and, together with the Fifth Amendment Base
Prospectus, a “Fifth Amendment Prospectus”) containing amended and/or certain
supplemental information regarding the Interest Shares and terms of the
Issuance. If the Company has filed one or more abbreviated registration
statements to register additional shares of Common Stock pursuant to Rule 462(b)
under the Rules and Regulations (each a “Rule 462(b) Registration Statement”),
then any reference herein to the term “Fifth Amendment Registration Statement”
shall also be deemed to include any such Rule 462(b) Registration Statement.

 

(g)       The Company agrees to make any filings required by the Financial
Industry Regulatory Authority, Inc. (“FINRA”) with respect to the Issuance.

 

(h)       On the Closing Date, the Company shall cause its Transfer Agent to
deliver the Interest Shares to the Investor and register the Interest Shares as
instructed by the Investor. The Interest Shares will be delivered by crediting
the account of the Investor’s prime broker (as specified by the Investor to the
Company) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction no later than 4:00 p.m. Eastern Standard Time
on the Closing Date using its DTC participant identification number, and
released by Continental Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), at the Company’s direction. The Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Interest Shares are maintained, which broker/dealer shall be a DTC
participant, to initiate a transaction through the DWAC system, instructing the
Transfer Agent to credit such account or accounts with the Interest Shares. Such
DWAC instruction shall indicate the settlement date for the deposit of the
Interest Shares, which shall be the Closing Date. The Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Interest
Shares pursuant to the information contained in the DWAC instruction.

 

2.       The Investor represents and warrants to the Company as of the Closing
Date as follows:

 

(a)       The Investor has received the Fifth Amendment Prospectus and the
documents incorporated by reference therein prior to or in connection with the
receipt of this Agreement.

 



 2 

 

 

(b)       The Investor (i) is not a member of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or an Associated Person (as such term is defined under
the FINRA Membership and Registration Rules) and (ii) after giving effect to the
issuance of the Interest Shares pursuant to this Agreement, neither the Investor
nor any Holder Group (as defined in the Credit Agreement) in respect of the
Investor acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company.

 

(c)       The Investor is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.

 

3.       The Company represents and warrants to the Investor as of the Closing
Date as follows:

 

(a)       All representations and warranties of the Company contained in the
Fifth Amendment are true and correct in all material respects (or, in the case
of any such representation or warranty already qualified as to materiality, in
all respects) as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date).

 

(b)       No order preventing or suspending the use of the Fifth Amendment
Prospectus has been issued by the Commission, and no stop order suspending the
effectiveness of the Fifth Amendment Registration Statement or any
post-effective amendment thereto has been issued, and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, are threatened by
the Commission. The Fifth Amendment Registration Statement complied when it
became effective, complied on the Fifth Amendment Effective Date and complies as
of the Closing Date, in all material respects, with the requirements of Form S-3
under the Securities Act. The conditions to the use of Form S-3 in connection
with the offering and issuance of the Interest Shares as contemplated hereby
have been satisfied. The Fifth Amendment Registration Statement did not, as of
the Closing Date, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading, and the Fifth Amendment Prospectus, as of the Closing Date, did not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Any required filing of the Fifth
Amendment Prospectus and any supplement thereto pursuant to Rule 424(b) of the
Rules and Regulations has been or will be made in the manner and within the time
period required by such Rule 424(b).

 

(c)       The Fifth Amendment Registration Statement and all documents
incorporated by reference in the Fifth Amendment Registration Statement and the
Fifth Amendment Prospectus as of the Closing Date, at the time they became
effective or were filed with the Commission, as the case may be, complied in all
material respects with the requirements of the Securities Act or the Exchange
Act (as defined in the Credit Agreement), as applicable, and the rules and
regulations of the Commission thereunder, and at the time they became effective
or were filed with the Commission, as the case may be, neither the Fifth
Amendment Registration Statement nor any of such other documents contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 



 3 

 

 

(d)       The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority necessary to own, lease and operate its properties
and to conduct its business as described in the Fifth Amendment Registration
Statement and the Fifth Amendment Prospectus.

 

(e)       The authorized capital stock of the Company consists of (i) [●] shares
of Common Stock and (ii) [●] shares of preferred stock (the “Preferred Stock”).
As of the Closing Date, [●] shares of Common Stock are issued and outstanding
and [●] shares of Preferred Stock are issued and outstanding.

 

(f)       The Interest Shares have been duly and validly authorized by the
Company, and the Interest Shares, when issued and delivered in accordance with
the terms of this Agreement, will have been duly and validly issued and will be
fully paid and nonassessable.

 

(g)       The Interest Shares have been duly authorized for listing and
quotation on the Nasdaq Global Market, subject in each case to official notice
of issuance.

 

(h)       This Agreement has been duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligations of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(i)       The Company is not in breach or violation of or in default under (i)
the provisions of its charter or by-laws, (ii) any material agreement filed as
an exhibit to its SEC Reports, or (iii) any federal or state statute or law, any
rule or regulation issued pursuant to any federal or state statute or law, or
any order issued pursuant to any federal or state statute or law by any court or
governmental agency or body having jurisdiction over the Company, except, with
respect to clauses (ii) and (iii) above, to the extent any such violation or
default would not, individually or in the aggregate, have a material adverse
effect on (x) the business, properties, prospects, financial condition or
results of operations of the Company or (y) the ability of the Company to enter
into and perform its obligations under, or consummate the transactions
contemplated in, this Agreement (a “Material Adverse Effect”).

 

(j)       The execution, delivery and performance by the Company of this
Agreement, including the issuance by the Company of the Interest Shares, will
not conflict with or result in a breach or violation of, or constitute a default
under (i) the provisions of the Company’s charter or by-laws, (ii) any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company is a party or by which the Company or any of its properties or
businesses is bound, or (iii) any federal or state statute or law, any rule or
regulation issued pursuant to any federal or state statute or law, or any order
issued pursuant to any federal or state statute or law by any court or
governmental agency or body having jurisdiction over the Company, except, with
respect to clause (ii) and (iii) above, for any such conflict, breach, violation
or default that would not, individually or in the aggregate, have a Material
Adverse Effect.

 



 4 

 

 

(k)       No filing with, or authorization, approval, consent or order of, any
court or governmental agency or body is required for the issuance of the
Interest Shares, except such as have already been obtained or are contemplated
hereby.

 

(l)        Subsequent to the dates as of which information is given in the Fifth
Amendment Prospectus and other than as contemplated therein, there has not been
(i) any material adverse change in the business, properties, prospects,
financial condition or results of operations of the Company, (ii) any
transaction which is material to the Company, (iii) any material change in the
capital stock, or any material change in the outstanding indebtedness, of the
Company, or (v) any dividend or distribution declared, paid or made on the
capital stock of the Company.

 

(m)       The Company represents and warrants that the Securities Act and the
Rules and Regulations permit the Company to offer and issue [●] shares of Common
Stock.

 

4.       The Company agrees to indemnify, defend and hold harmless the Investor,
its directors and officers, and each person, if any, who controls the Investor
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, claim or liability, to which, jointly or severally, the
Investor or any such person may become subject, insofar as such loss, damage,
claim or liability arises out of or is based upon: (i) this Agreement, (ii) the
breach of any covenant, agreement or representation or warranty of the Company
under this Agreement, (iii) any untrue statement of a material fact contained in
the Fifth Amendment Registration Statement, or any amendments thereto or the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; or (iv) any untrue statement of a
material fact contained in the Fifth Amendment Prospectus or the omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

5.       Notwithstanding any investigation made by any party to this Agreement,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the Closing Date.

 

6.       All notices, requests, consents and other communications hereunder will
be in writing, will be mailed by nationally recognized overnight express
courier, postage prepaid, or delivered by facsimile, and will be deemed given
(i) if delivered by nationally recognized overnight carrier, one business day
after so mailed and (ii) if delivered by facsimile, upon electric confirmation
of receipt and will be delivered and addressed as follows:

 

(a)       if to the Company, to:

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071
Attention: Chief Financial Officer
Facsimile No.: 213-271-1614

 



 5 

 

 

(b)       with copies to:

 

Mitchell Silberberg & Knupp LLP

11377 West Olympic Boulevard

Los Angeles, California 90064

Attention: Kevin Friedmann

Facsimile No.: 310 312-3798

 

(c)       if to the Investor, to:

 

[LENDER NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]

 

(d)       with copies to:

 

[NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]

 

7.       This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

8.       The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 

9.       In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10.       This Agreement will be governed by, and construed in accordance with,
the internal laws of the State of New York.

 

11.       Each of the Company and the Investor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Company and the Investor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Company and the Investor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 



 6 

 

 

12.       EACH OF THE COMPANY AND THE INVESTOR WAIVES ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE. EACH OF THE COMPANY AND THE INVESTOR AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH OF THE COMPANY AND THE INVESTOR ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS CLAUSE.

 

13.       This Agreement may be executed in two or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

 7 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  [LENDER NAME]      



  By:     Title:  

 



[Signature page to Interest Share Issuance Agreement]

 

 8 

 

 

Agreed and Accepted by:

 

CADIZ INC.         By:     Title:    

 



[Signature page to Interest Share Issuance Agreement]

 

 9 

 

 

EXHIBIT A

 

Form of Opinion of Counsel to Company

 

1.The Company has been duly incorporated and is validly existing in good
standing under the laws of the State of Delaware.

 

2.The Company has the corporate power and corporate authority to execute and
deliver the Agreement and to consummate the transactions contemplated thereby.

 

3.The Agreement has been duly authorized, executed and delivered by the Company
and are each a valid and binding agreement of the Company, enforceable against
the Company in accordance with their terms.

 

4.The execution and delivery by the Company of the Agreement and the
consummation by the Company of the transactions contemplated thereby, including
the issuance of the Interest Shares, will not (i) conflict with the Company’s
charter or by-laws, (ii) constitute a violation of, or a breach or default
under, the terms of any contract listed on a schedule to this opinion1 or (iii)
violate or conflict with, or result in any contravention of, any applicable law
or any order listed on a schedule to this opinion.2

 

5.No governmental approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of the Agreement by the Company or the consummation by the
Company of the transactions contemplated thereby.

 

6.The Interest Shares have been duly authorized by the Company and, when
delivered to the Investor, will be validly issued, fully paid and nonassessable
and free and clear of any preemptive rights or any similar rights arising under
the laws of the State of Delaware or the Company’s charter or by-laws.

 

7.The Company is not and, solely after giving effect to the issuance of the
Interest Shares to the Investor, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940.

 



 



1 Schedule to list:

 

●The 7.00% Convertible Senior Notes Indenture, dated as of March 5, 2013, by and
between the Company and U.S. Bank National Association, as successor to The Bank
of New York Mellon Trust Company, N.A. (“U.S. Bank”) as Trustee, as amended by
that certain First Supplemental Indenture, dated as of October 30, 2013, and
that certain Second Supplemental Indenture, dated as of November 23, 2015    
●The 7.00% Convertible Senior Notes Indenture, dated as of December 10, 2015, by
and between the Company and U.S. Bank, as Trustee, as amended by that certain
First Supplemental Indenture, dated as of April 28, 2016     ●Limited Liability
Company Agreement of Cadiz Real Estate LLC dated December 11, 2003    
●Amendment No. 1, dated October 29, 2004, to Limited Liability Company Agreement
of Cadiz Real Estate LLC     ●Amendment No. 2 dated March 5, 2013, to Limited
Liability Company Agreement of Cadiz Real Estate LLC     ●Amendment No. 2 dated
October 1, 2007 to Reorganization Plan and Agreement for Purchase and Sale of
Assets dated as of February 18, 1998 among Cadiz Inc. and Mark A. Liggett in his
capacity as successor in interest to Exploration Research Associates,
Incorporated., a California corporation (“ERA”) and in his individual capacity
as former sole shareholder of ERA and as the successor in interest to ERA    
●Lease Agreement, dated as of December 23, 2015, by and among Cadiz Real Estate
LLC, Cadiz Inc. and Water Asset Management LLC     ●Private Placement Purchase
Agreement, dated as of April 26, 2016, by and among Cadiz Inc. and the
purchasers party thereto     ●Placement Agent Agreement, dated as of April 26,
2016, by and between Cadiz Inc. and B. Riley & Co. LLC     ●Registration Rights
Agreement, dated as of April 28, 2016, by and among Cadiz Inc. and the holders
party thereto     ●Any other material agreements filed as exhibits 1, 2 or 4
under Rule 601 of Regulation S-K as promulgated under the Securities Act as
filed as of the Closing Date

The foregoing list is to be updated in respect of any such agreements that, as
of an applicable Interest Payment Date, would no longer be listed by the Company
as exhibits under such Rule 601 in an SEC Report.

 

2 Schedule to list (i) the laws of the State of New York, (ii) the federal laws
of the United States of America and (iii) the General Corporation Law of the
State of Delaware and the Delaware Limited Liability Company Act. Orders to be
confirmed by the Company at the Closing Date, as applicable to the relevant
transactions.

 



 

 

Exhibit M

 

                  WARRANT   to Purchase Common Stock of   Cadiz Inc.            
              Warrant No. [●] Original Issue Date:  [●]

 

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED
UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER
THE SECURITIES ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.

 

Original Issue Date: [●] Warrant No. [●]

 

Warrant

 

to Purchase [●] Shares (Subject to Adjustment) of Common Stock of

 

Cadiz Inc.

 

THIS IS TO CERTIFY THAT [NAME OF LENDER] (“Investor”), or its registered
assigns, is entitled, at any time prior to the Expiration Date to purchase from
Cadiz Inc., a Delaware corporation (the “Company”), [●] shares (subject to
adjustment as provided herein) of the common stock, par value $0.01 per share,
of the Company at a purchase price of $0.01 per share (the initial “Exercise
Price,” subject to adjustment as provided herein).

 

This Warrant was issued in connection with that certain Fifth Amendment to
Amended and Restated Credit Agreement (the “Fifth Amendment”), dated as of [●],
2016 (the “Fifth Amendment Effective Date”), by and among the Company, as a
borrower, Cadiz Real Estate LLC, as a borrower, Investor, as a lender, the other
lenders party thereto, and Wells Fargo Bank, National Association, as agent (the
“Agent”), which amended that certain Amended and Restated Credit Agreement (as
amended through and including the Fifth Amendment Effective Date, and as
subsequently amended from time to time, the “Credit Agreement”) attached to that
certain Amendment Agreement, dated as of October 30, 2013, by and among the
Company, Cadiz Real Estate LLC, LC Capital Master Fund, Ltd., the lenders party
thereto, and the Agent, and is subject to the terms thereof.

 

1.DEFINITIONS

 

As used in this Warrant, the following terms have the respective meanings set
forth below, and to the extent such terms have the respective meaning set forth
in the Credit Agreement, such terms shall have such meaning as set forth in the
Credit Agreement, provided, however, that if such Credit Agreement is expired,
terminated or otherwise discharged, such terms shall have the meaning set forth
in the Credit Agreement immediately prior to such expiration, termination or
discharge:

 

“10-Day VWAP” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Affiliate” of, or a Person “Affiliated” with, a specified Person means any
other Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 5% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.

 



 

 

 

“Agent” shall have the meaning set forth in the preamble to this Warrant.

 

“Aggregation Date” shall have the meaning set forth in Section 5.2 hereof.

 

“Applicable Rate” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Appraisal Procedure” means the following procedure to determine the fair market
value, as to any security, for purposes of the definition of “Fair Market Value”
or the fair market value, as to any other property (in either case, the
“Valuation Amount”). The Valuation Amount shall be determined in good faith
jointly by the Company and the Holder; provided, however, that if such parties
are not able to agree on the Valuation Amount within a reasonable period of time
(not to exceed twenty (20) Business Days), the Valuation Amount shall be
determined by the mutual agreement of two (2) independent appraisers, one
appointed by the Company and one appointed by the Holder, with each appointed
within ten (10) days of the Appraisal Procedure having been first invoked by the
Holder. The Company and the Holder shall submit their respective valuations and
other relevant data to the appraisers, and the appraisers shall, within twenty
(20) days of the later of the two appraisers’ appointment dates, mutually agree
to a determination of the Valuation Amount. If such appraisers cannot mutually
agree on the Valuation Amount by such date, a third independent appraiser shall
be chosen within 10 days of such date by the mutual consent of the first two
appraisers. Such third appraiser shall make a determination of the Valuation
Amount within twenty (20) days of its appointment. If three (3) appraisers shall
have been appointed and made determinations of the Valuation Amount, then the
average of the three (3) Valuation Amounts shall be final and binding on the
Company and the Holder as the final Valuation Amount, provided, however, that if
the determination of one appraiser differs by an amount equal to more than twice
that of the middle of the three appraisers’ Valuation Amounts (the “Outlier
Appraiser”), then the determination of the Outlier Appraiser shall be excluded
from determining the final Valuation Amount and the remaining two appraisers’
determinations of the Valuation Amount shall be averaged and such average shall
be final and binding upon the Company and the Holder as the final Valuation
Amount. The Company shall pay all of the fees and expenses incurred in
conducting the Appraisal Procedure.

 

“beneficial owner” and “beneficially own” shall have the meaning set forth under
Section 13(d) of the Exchange Act.

 

“Beneficial Ownership Limitation” has the meaning set forth in Section 5.1
hereof.

 

“Business Day” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Closing Share and Warrant Issuance Agreement” means that certain Closing Share
and Warrant Issuance Agreement by and between the Company and the Investor,
dated [●].

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 



 2 

 

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
as constituted on the Original Issue Date, and any capital stock into which such
Common Stock may thereafter be changed, and shall also include (i) capital stock
of the Company of any other class (regardless of how denominated) issued to the
holders of shares of any Common Stock upon any reclassification thereof which is
also not preferred as to dividends or liquidation over any other class of stock
of the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring corporation received by or distributed to
the holders of Common Stock of the Company in the circumstances contemplated by
Section 4.6 hereof.

 

“Company” shall have the meaning set forth in the preamble to this Warrant.

 

“Credit Agreement” shall have the meaning set forth in the preamble to this
Warrant.

 

“Delivery Notice” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Designated Office” shall have the meaning set forth in Section 9 hereof.

 

“Dilution Adjustment” shall have the meaning set forth in Section 10.1(a)
hereof.

 

“Dilution Price” shall mean, with respect to each share of Common Stock, $9.05,
subject to adjustments described in Sections 4.4, 4.5 and 4.6 hereof.

 

“DOJ” shall have the meaning set forth in Section 6.4 hereof.

 

“DTC” shall have the meaning set forth in Section 2.1(b) hereof.

 

“DWAC” shall have the meaning set forth in Section 2.1(b) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Exercise Date” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Exercise Notice” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Exercise Price” means, in respect of a share of Warrant Stock at any date
herein specified, the initial Exercise Price set forth in the preamble of this
Warrant, as adjusted from time to time pursuant to Article 4 hereof.

 

“Expiration Date” means (i) the fifth anniversary of the Original Issue Date, to
be extended to allow for delayed exercise and delivery of any Warrant Stock in
accordance with Section 5.1(c) hereof, or (ii) if, at the Initial Exercise Date
and pursuant to Section 2.1(a) hereof, the Warrant does not become exercisable
because no principal or interest amounts are outstanding under the Credit
Agreement, the Initial Exercise Date.

 

“Expiration Warrant Stock” shall have the meaning set forth in Section 5.1(c)
hereof.

 



 3 

 

 

“Fair Market Value” means (i) as to any Common Stock listed or quoted on a
Trading Market, the 10-Day VWAP determined in respect of such primary Trading
Market and (ii) as to any Common Stock not listed or quoted on a Trading Market
or any other security, (A) the Ten Day Average of the average closing prices of
such security’s sales on all domestic securities exchanges on which such
security may at the time be listed, or (B) if there have been no sales on any
such exchange such that the foregoing Ten Day Average cannot be calculated, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of the Business Day immediately prior to the date that Fair Market Value is
determined as of, or (C) if on any day such security is not listed any domestic
securities exchange such that neither the foregoing Ten Day Average nor the
foregoing bid-and-asked price average can be calculated, the average of the
highest bid and lowest asked prices at the end of the Business Day immediately
prior to the date that Fair Market Value is determined as of in the domestic
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System or similar organization (and in each such
case excluding any trades that are not bona fide, arm’s length transactions). If
neither the foregoing clause (i) nor clause (ii) is applicable, then (i) the
“Fair Market Value” of such security as of an applicable determination date
shall be as determined in good faith by the Board of Directors of the Company,
provided, however, that if shares of such security have been sold in arms-length
transactions by the Company within the 90-day period prior to the determination
of the Fair Market Value, the Fair Market Value determined pursuant to this
sentence shall not be less than the highest price paid for such shares during
such period, and (ii) with respect to property other than securities, the “Fair
Market Value” of such other property on the applicable determination date shall
be as determined in good faith by the Board of Directors of the Company.

 

“Fifth Amendment” shall have the meaning set forth in the preamble to this
Warrant.

 

“Fifth Amendment Effective Date” shall have the meaning set forth in the
preamble to this Warrant.

 

“Fifth Amendment Warrants” means the Warrant together with all other warrants
issued pursuant to the Fifth Amendment.

 

“FTC” shall have the meaning set forth in Section 6.4 hereof.

 

“Governmental Authority” shall have the meaning set forth in the Credit
Agreement.

 

“Holder” means with respect to any Warrant or share of Warrant Stock, the Person
in whose name the Warrant or Warrant Stock is registered on the books of the
Company maintained for such purpose.

 

“Holder Group” shall have the meaning set forth in Section 5.1(d) hereof.

 

“HSR Act” shall have the meaning set forth in Section 6.4 hereof.

 

“Initial Exercise Date” shall have the meaning set forth in Section 2.1(a)
hereof.

 

“Interest Share Issuance” shall have the meaning set forth in the Credit
Agreement.

 



 4 

 

 

“Investor” shall have the meaning set forth in the preamble to this Warrant.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Maximum Percentage” shall have the meaning set forth in Section 5.1 hereof.

 

“Original Issue Date” means [●], the date on which the Original Warrant was
issued by the Company pursuant to the Closing Share and Warrant Issuance
Agreement and the Fifth Amendment.

 

“Original Warrant” means the Warrant as originally issued by the Company
pursuant to the Closing Share and Warrant Issuance Agreement and the Fifth
Amendment.

 

“Outlier Appraiser” shall have the meaning set forth in Article 1 hereof.

 

“Outstanding” means, subject to Section 5.1(d) hereof, when used with reference
to Common Stock, at any date as of which the number of shares thereof is to be
determined, all issued and actually outstanding shares of Common Stock, except
shares then owned or held by or for the account of the Company or any
Subsidiary, and shall include all shares issuable in respect of outstanding
scrip or any certificates representing fractional interests in shares of Common
Stock.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authority.

 

“Reference Price” shall have the meaning set forth in Section 4.1 hereof.

 

“Related Issuances” shall have the meaning set forth in Section 5.2 hereof.

 

“Required Holders” means holders of outstanding Fifth Amendment Warrants
representing more than 50% of the Warrant Stock issuable upon exercise of such
outstanding Fifth Amendment Warrants.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Stockholder Approval” means the approval by the stockholders of the Company for
purposes of terminating the issuance cap in respect of shares of Common Stock
set forth in Section 5.2 hereof.

 



 5 

 

 

“Subsidiary” means any corporation, association, trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the Outstanding voting securities of which are at the time owned
or controlled, directly or indirectly, by the Company; or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Ten Day Average” means, with respect to any prices and in connection with the
calculation of Fair Market Value, the average of such prices over the ten
Business Days ending on the Business Day immediately prior to the day as of
which “Fair Market Value” is being determined.

 

“Trading Day” means any day that the primary Trading Market on which the Common
Stock is listed or quoted is open for trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transfer Agent” shall have the meaning set forth in Section 2.1(b) hereof.

 

“Valuation Amount” shall have the meaning set forth in Article 1 hereof.

 

“Warrant Price” means an amount equal to (i) the number of shares of Warrant
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1
hereof, multiplied by (ii) the Exercise Price.

 

“Warrant” means the Original Warrant and all warrants issued upon transfer,
division or combination of, or in substitution for, the Original Warrant, or any
other like warrant subsequently issued to the Holder. All such foregoing
warrants shall at all times be identical as to terms and conditions, except as
to the number of shares of Warrant Stock for which they may be exercised and
their date of issuance.

 

“Warrant Stock” means the shares of Common Stock issued, issuable or both (as
the context may require) upon the exercise of the Warrant.

 

2.EXERCISE OF WARRANT

 

2.1       Manner of Exercise.

 

(a)       If any principal or interest amounts are outstanding under the Credit
Agreement on the date that is the one hundred and eightieth (180th) day
following the Fifth Amendment Effective Date (the foregoing 180th day, the
“Initial Exercise Date”), then from the Initial Exercise Date and at any time
before 4:00 P.M., Eastern Standard Time, on the Expiration Date, the Holder of
this Warrant may from time to time exercise this Warrant, on any Business Day,
for all or any part of the number of shares of Warrant Stock (subject to
adjustment as provided herein) purchasable hereunder. In order to exercise this
Warrant, in whole or in part, the Holder shall (i) deliver to the Company at its
Designated Office a written notice of the Holder’s election to exercise this
Warrant (an “Exercise Notice”) substantially in the form attached to this
Warrant as Annex A, which Exercise Notice shall be irrevocable and specify the
number of shares of Warrant Stock to be purchased, together with this Warrant
and (ii) pay to the Company the Warrant Price. The date on which such delivery
and payment shall have taken place being hereinafter referred to as the
“Exercise Date.” If at the Expiration Date, this Warrant remains exercisable for
any Warrant Stock, the Holder shall be deemed to have delivered an Exercise
Notice for such remaining Warrant Stock as of the Expiration Date and payment
for such Warrant Stock shall be deemed to be made by the Holder pursuant to
Section 2.1(c)(i) hereof, unless the Holder notifies the Company otherwise prior
to the Expiration Date in respect of such delivery and payment. For the
avoidance of doubt, once this Warrant shall become exercisable in accordance
with this Section 2.1, any subsequent payment of all remaining principal and
interest outstanding under the Credit Agreement shall not affect the ability of
the Holder to exercise this Warrant.

 



 6 

 

 

(b)       Subject to Article 5 hereof, upon receipt by the Company of such
Exercise Notice, surrender of this Warrant and payment of the Warrant Price (in
accordance with Section 2.1(c) hereof), the Company shall cause its Transfer
Agent to deliver the applicable shares of Warrant Stock, and the Company shall
deliver or cause to be delivered cash in lieu of any fraction of a share, to the
Holder and register such issued shares of Warrant Stock on the books of the
Company as instructed by the Holder in the Exercise Notice. The issued shares of
Warrant Stock will be delivered by crediting the account of the Holder’s prime
broker (as specified by the Holder to the Company) with the Depository Trust
Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system,
whereby the Holder’s prime broker shall initiate a DWAC transaction no later
than 4:00 p.m. Eastern Standard Time on the third Trading Day following the
Exercise Date using its DTC participant identification number, and released by
Continental Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), at the Company’s direction. The Holder shall direct the
broker-dealer at which the account or accounts to be credited with the issued
shares of Warrant Stock are maintained, which broker/dealer shall be a DTC
participant, to initiate a transaction through the DWAC system, instructing the
Transfer Agent to credit such account or accounts with such shares of Warrant
Stock. Such DWAC instruction shall indicate the settlement date for the deposit
of such shares of Warrant Stock, which shall be the Exercise Date. The Company
shall direct the Transfer Agent to credit the Holder’s account or accounts with
such shares of Warrant Stock pursuant to the information contained in the DWAC
instruction. This Warrant shall be deemed to have been exercised and such shares
of Warrant Stock shall be deemed to have been issued, and the Holder or any
other Person so designated to be named therein shall be deemed to have become a
holder of record of such shares of Warrant Stock for all purposes, as of the
Exercise Date.

 

(c)       Subject to Article 5 hereof, payment of the Warrant Price shall be
made at the option of the Holder by one or more of the following methods: (i) by
delivery of a certified or official bank check or by wire transfer of
immediately available funds in the amount of such Warrant Price payable to the
order of the Company, (ii) by instructing the Company to withhold a number of
shares of Warrant Stock then issuable upon exercise of this Warrant with an
aggregate Fair Market Value equal to such Warrant Price, (iii) by surrendering
to the Company shares of Common Stock previously acquired by the Holder with an
aggregate Fair Market Value equal to such Warrant Price, or (iv) any combination
of the foregoing. In the event of any withholding of Warrant Stock or surrender
of Common Stock pursuant to clause (ii), (iii) or (iv) of this Section 2.1(c)
where the number of shares whose Fair Market Value is equal to the Warrant Price
is not a whole number, the number of shares withheld by or surrendered to the
Company shall be rounded up to the nearest whole share and the Company shall
make a cash payment to the Holder based on the incremental fraction of a share
being so withheld by or surrendered to the Company in an amount determined in
accordance with Section 2.3 hereof. The Holder will receive fully paid and
nonassessable shares of Warrant Stock upon any exercise of this Warrant.

 



 7 

 

 

(d)       If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the shares of Warrant Stock being issued in
accordance with Section 2.1(c) hereof, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased shares of
Warrant Stock called for by this Warrant. Such new Warrant shall in all other
respects be identical to this Warrant.

 

(e)       Subject to Section 2.1(d) hereof, the Warrant delivered for exercise,
and properly exercised by the Holder, in accordance with Sections 2.1(a)-(c) and
Article 5 hereof shall be canceled by the Company.

 

2.2       Payment of Taxes. All shares of Warrant Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued,
fully paid and nonassessable, issued without violation of any preemptive or
similar rights of any stockholder of the Company and free and clear of all
Liens. The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issue or
delivery thereof.

 

2.3       Fractional Shares. The Company shall not be required to issue a
fractional share of Warrant Stock upon exercise of the Warrant. As to any
fraction of a share that the Holder of the Warrant, the rights under which are
exercised in the same transaction, would otherwise be entitled to purchase upon
such exercise, the Company shall pay to such Holder an amount in cash equal to
such fraction multiplied by the Fair Market Value of one share of Common Stock
on the Exercise Date.

 

3.TRANSFER, DIVISION AND COMBINATION

 

3.1       Transfer. Upon compliance with the provisions of this Section 3.1,
each transfer of this Warrant and all rights hereunder, in whole or in part,
shall be registered on the books of the Company to be maintained for such
purpose, upon surrender of this Warrant at the Designated Office and compliance
with the terms hereof, together with a written assignment of this Warrant in the
form of Annex B attached hereto duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes described in Section 2.2
hereof in connection with the making of such transfer. Upon such compliance,
surrender and delivery and, if required, such payment, the Company shall execute
and deliver a new Warrant in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned
and this Warrant shall promptly be cancelled.

 



 8 

 

 

3.2       Mutilation or Loss. Upon receipt by the Company from any Holder of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant and an indemnity reasonably satisfactory to it (it
being understood that the written indemnification agreement of or affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender and cancellation hereof, the Company will execute and deliver in
lieu hereof a new Warrant of like tenor to such Holder; provided, however, that,
in the case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

3.3       Division and Combination. Subject to compliance with the applicable
provisions of this Warrant, this Warrant may be divided or, following such
division, combined with other Warrants upon presentation hereof at the
Designated Office, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with the applicable provisions of
this Warrant as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

3.4       Expenses. The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued hereunder.

 

3.5       Maintenance of Books. The Company agrees to maintain, at the
Designated Office, books for the registration and transfer of the Warrants.

 

3.6       Registration of Warrant Stock. Notwithstanding any termination,
amendment, modification or supplement of the Credit Agreement subsequent to the
date hereof or, following the Initial Exercise Date, any subsequent payment of
all remaining principal and interest outstanding under the Credit Agreement,
Section 2.4(h) of the Credit Agreement is hereby incorporated by reference
herein as if fully set forth herein as of the date hereof and shall apply
mutatis mutandis to this Warrant and the Warrant Stock.

 

4.ANTIDILUTION PROVISIONS

 

The number of shares of Warrant Stock for which this Warrant is exercisable and
the Exercise Price shall be subject to adjustment from time to time as set forth
in this Article 4.

 

4.1       Upon Issuance of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, issue any shares of Common
Stock, options to purchase or rights to subscribe for Common Stock, securities
by their terms convertible into or exchangeable for Common Stock, or options to
purchase or rights to subscribe for such convertible or exchangeable securities
without consideration or for consideration per share less than the greater of
(x) the Dilution Price in effect immediately prior to the issuance of such
Common Stock or securities and (y) the Fair Market Value per share of the Common
Stock immediately prior to such issuance (the greater of (x) and (y), the
“Reference Price”), then such Exercise Price shall forthwith be lowered to a
price equal to the price obtained by multiplying:

 

(i)       the Exercise Price in effect immediately prior to the issuance of such
Common Stock, options, rights or securities by

 

(ii)       a fraction of which (x) the numerator shall be the sum of (i) the
number of shares of Common Stock Outstanding immediately prior to such issuance
and (ii) the number of additional shares of Common Stock which the aggregate
consideration for the number of shares of Common Stock so offered would purchase
at the Reference Price and (y) the denominator shall be the number of shares of
Common Stock Outstanding immediately after such issuance.

 



 9 

 

 

4.2       Upon Acquisition of Common Stock. If the Company or any Subsidiary
shall, at any time or from time to time after the Original Issue Date, directly
or indirectly, redeem, purchase or otherwise acquire any shares of Common Stock,
options to purchase or rights to subscribe for Common Stock, securities by their
terms convertible into or exchangeable for Common Stock, or options to purchase
or rights to subscribe for such convertible or exchangeable securities, for a
consideration per share (plus, in the case of such options, rights, or
securities, the additional consideration required to be paid to the Company upon
exercise, conversion or exchange) greater than the Fair Market Value per share
of Common Stock immediately prior to the earlier of (x) the announcement of such
event or (y) such event, then the Exercise Price shall forthwith be lowered to a
price equal to the price obtained by multiplying:

 

(i)       the Exercise Price in effect immediately prior to such event by

 

(ii)       a fraction:

 

(A)the numerator of which is (1) the product of (a) the number of shares of
Common Stock Outstanding and (b) the Fair Market Value per share of Common
Stock, in each case immediately prior to such event, minus (2) the aggregate
consideration paid by the Company in such event (plus, in the case of such
options, rights, or convertible or exchangeable securities, the aggregate
additional consideration required to be paid to the Company upon exercise,
conversion or exchange), and

 

(B)the denominator of which is the product (1) the number of shares of Common
Stock Outstanding immediately after such event and (2) the Fair Market Value per
share of Common Stock immediately prior to such event.

 

4.3       Provisions Applicable to Adjustments. For the purposes of any
adjustment of the Exercise Price pursuant to Section 4.1 or 4.2 hereof, the
following provisions shall be applicable:

 

(i)       In the case of the issuance of Common Stock, options to purchase or
rights to subscribe for Common Stock, securities by their terms convertible into
or exchangeable for Common Stock, or options to purchase or rights to subscribe
for such convertible or exchangeable securities for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the Fair Market Value of the non-cash consideration.

 



 10 

 

 

(ii)       In the case of the issuance of options to purchase or rights to
subscribe for Common Stock, securities by their terms convertible into or
exchangeable for Common Stock, or options to purchase or rights to subscribe for
such convertible or exchangeable securities:

 

(A)the aggregate maximum number of shares of Common Stock that potentially may
be deliverable upon exercise of such options to purchase or rights to subscribe
for Common Stock at any time during the term thereof shall be deemed to have
been issued at the time such options or rights were issued and for a
consideration equal to the consideration (determined in the manner provided in
subparagraph (i) above), if any, received by the Company upon the issuance of
such options or rights plus the minimum purchase price provided in such options
or rights for the Common Stock covered thereby;

 

(B)the aggregate maximum number of shares of Common Stock that potentially may
be deliverable upon conversion of or in exchange for any such convertible or
exchangeable securities or upon the exercise of options to purchase or rights to
subscribe for such convertible or exchangeable securities and subsequent
conversion or exchange thereof at any time during the term thereof shall be
deemed to have been issued at the time such securities, options, or rights were
issued and for a consideration equal to the consideration received by the
Company for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
additional consideration, if any, to be received by the Company upon the
conversion or exchange of such securities or the exercise of any related options
or rights (the consideration in each case to be determined in the manner
provided in paragraph (i) above);

 

(C)on any increase in the number of shares or decrease in the effective exercise
or conversion price of Common Stock deliverable upon exercise of any such
options, rights or securities or conversions of or exchanges of such securities,
including any change resulting from the anti-dilution provisions thereof, the
Exercise Price shall forthwith be readjusted to such Exercise Price as would
have been obtained had the adjustment made upon the issuance of such options,
rights or securities not converted prior to such change or options or rights
related to such securities not converted prior to such change been made upon the
basis of such change; and

 

(D)no further adjustment of the Exercise Price adjusted upon the issuance of any
such options, rights, convertible securities or exchangeable securities shall be
made as a result of the actual issuance of Common Stock on the exercise of any
such rights or options or any conversion or exchange of any such securities.

 



 11 

 

 

4.4       Upon Stock Dividends, Subdivisions or Splits. If, at any time after
the Original Issue Date, the number of shares of Common Stock Outstanding is
increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, then, following the record
date for the determination of holders of Common Stock entitled to receive such
stock dividend, or to be affected by such subdivision or split-up, the Exercise
Price and the Dilution Price shall each be appropriately decreased by
multiplying each price by a fraction, the numerator of which is the number of
shares of Common Stock Outstanding immediately prior to such increase and the
denominator of which is the number of shares of Common Stock Outstanding
immediately after such increase in Outstanding shares.

 

4.5       Upon Combinations or Reverse Stock Splits. If, at any time after the
Original Issue Date, the number of shares of Common Stock Outstanding is
decreased by a combination or reverse stock split of the Outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then, following
the record date to determine shares affected by such combination or reverse
stock split, the Exercise Price and the Dilution Price shall each be
appropriately increased by multiplying each price by a fraction, the numerator
of which is the number of shares of Common Stock Outstanding immediately prior
to such decrease and the denominator of which is the number of shares of Common
Stock Outstanding immediately after such decrease in Outstanding shares.

 

4.6       Upon Reclassifications, Reorganizations, Consolidations, Mergers or
Dispositions of Assets. In the event of any capital reorganization of the
Company, any reclassification of the capital stock of the Company (other than a
change in par value or from par value to no par value or from no par value to
par value or as a result of a stock dividend or subdivision, stock-split,
reverse stock-split or combination of shares), any consolidation or merger of
the Company with or into another Person (where the Company is not the surviving
Person or where there is a change in or distribution with respect to the Common
Stock) or sale, transfer or other disposition of all or substantially all of the
Company’s property, assets or business to another Person, each Warrant shall
after such reorganization, reclassification, consolidation, merger or
disposition of assets be exercisable for the kind and number of shares of stock
or other securities or property of the Company or of the successor Person (if
other than the Company) resulting from such reorganization, reclassification,
consolidation, merger or disposition of assets, if any, to which the holder of
the number of shares of Common Stock deliverable (immediately prior to the time
of such reorganization, reclassification, consolidation, merger or disposition
of assets) upon exercise of such Warrant would have been entitled upon such
reorganization, reclassification, consolidation, merger or disposition of assets
(without taking into account any limitations or restrictions on the
exercisability of this Warrant); and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of Article 4
hereof shall thereafter be applicable, as nearly as possible, to this Warrant in
relation to any shares of stock, securities or assets thereafter acquirable upon
exercise of this Warrant (and, for the avoidance of doubt, such adjustments
shall include any appropriate adjustment to the Dilution Price to realize the
intended economic protection to the Holder of Section 4.1 hereof, as
appropriate). The Company shall not effect any such reorganization,
reclassification, consolidation, merger or disposition of assets unless, prior
to the consummation thereof, the successor Person (if other than the Company)
resulting from such reorganization, reclassification, consolidation, merger or
disposition of assets, shall assume, by written instrument, the obligation to
deliver to the Holders of the Warrant such shares of stock, securities or
assets, which, in accordance with the foregoing provisions of this Section 4.6,
such Holders shall be entitled to receive upon such conversion. The provisions
of this Section 4.6 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers or dispositions of assets.

 



 12 

 

 

4.7       Other Anti-Dilution Provisions. If the Company has issued or issues
any securities of the Company to a financial institution, lender, other credit
provider, leasing company or other lessor in connection with the provisions of
any financing or lending agreements, containing provisions (including, without
limitation, any of the terms of pricing, exercise price, anti-dilution and
registration rights) which are more favorable than those set forth herein, the
Company will make such provisions (or any more favorable portion thereof)
available to the Holder and will enter into amendments necessary to confer such
rights on the Holder.

 

4.8       Appraisal Procedure. In any case in which the provisions of this
Article 4 shall necessitate that the Appraisal Procedure be utilized for
purposes of determining an adjustment to the Exercise Price, the Company may
defer, until the completion of the Appraisal Procedure and the determination of
the adjustment, (i) issuing to the Holder of any Warrant exercised after the
date of the event that requires the adjustment and before completion of the
Appraisal Procedure and the determination of the adjustment, the shares of
capital stock issuable upon such exercise by reason of the adjustment required
by such event and issuing to such Holder only the shares of capital stock
issuable upon such exercise before giving effect to such adjustment and (ii)
paying to such Holder any amount in cash in lieu of a fractional share of
capital stock pursuant to Section 2.3 above; provided, however, that the Company
shall deliver to such Holder an appropriate instrument or due bills evidencing
such Holder’s right to receive such additional shares or such cash.

 

4.9       Adjustment of Number of Shares Purchasable. Upon any adjustment of the
Exercise Price as provided in Section 4.1, 4.2, 4.4, 4.5 and 4.6, the Holders of
the Warrants shall thereafter be entitled to purchase upon the exercise thereof,
at the Exercise Price resulting from such adjustment, the number of shares of
Warrant Stock (calculated to the nearest 1/100th of a share) obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares of Warrant Stock issuable on the exercise hereof
immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment.

 

4.10       Increase of Number of Shares Purchasable. After giving effect to all
other provisions in this Article 4 other than this Section 4.10, the number of
shares of Warrant Stock purchasable upon exercise of this Warrant shall be
increased when the Exercise Price is adjusted to an amount below the
then-existing par value of the Warrant Stock, including successive adjustments
to the Exercise Price to an amount further below the then-existing par value.
The number of additional shares purchasable upon exercise of this Warrant shall
be equal to the number obtained by dividing:

 

(i)       The product of (A) the number of shares purchasable upon exercise of
the Warrant before application of this Section 4.10 and (B) the difference
between the then-existing par value per share of Warrant Stock minus the
adjusted Exercise Price, by

 

(ii)       The difference between the Fair Market Value of the Common Stock on
the Exercise Date minus the then-existing par value per share of Warrant Stock.

 

Concurrently with the foregoing adjustment to the number of additional shares
purchasable upon exercise of this Warrant, the Exercise Price shall be adjusted
to be the then-existing par value of the Warrant Stock.

 

4.11       Form of Warrants. Irrespective of any adjustments of the number of
shares of Warrant Stock purchasable or of the Exercise Price, the Warrant
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the Warrant issued on the Original
Issue Date.

 

4.12       Changes in Securities. Notwithstanding any provision in this Article
4 to the contrary and without limitation to any other provision contained in
this Article 4, in the event any securities of the Company are amended, modified
or otherwise altered by operation of this Article 4’s terms or otherwise in any
manner whatsoever (including through the anti-dilution provisions thereof) that
results in (i) the reduction of the effective exercise, conversion or exchange
price of such securities payable upon the exercise for, or conversion or
exchange into, Common Stock or other securities exercisable for, or convertible
or exchangeable into, Common Stock and/or (ii) such securities becoming
exercisable for, or convertible or exchange into (A) more shares or dollar
amount of such securities which are, in turn exercisable for, or convertible or
exchangeable into, Common Stock, or (B) more shares of Common Stock, then such
amendment, modification or other alteration shall be treated for purposes of
Article 4 as if the securities which have been amended, modified or altered have
been terminated and new securities have been issued with the amended or modified
terms. The Company shall make all necessary adjustments (including successive
adjustments if required) to the Exercise Price in accordance with this Article
4, but in no event shall the Exercise Price be greater than it was immediately
prior to the application of this Section 4.12 to the amendment, modification or
alteration in question.

 

4.13       Maximum Exercise Price. Except as provided in Section 4.5 above, at
no time shall the Exercise Price per share of Warrant Stock exceed the amount
set forth in the preamble of this Warrant.

 

4.14       Exceptions. Notwithstanding anything to the contrary, Article 4
hereof shall not apply to (i) (A) the issuance and exercise of options to
purchase shares of Common Stock and (B) the issuance of shares of Common Stock,
in each case of the foregoing clause (A) and (B), as made to eligible recipients
pursuant to any equity incentive plan duly adopted by the board of directors of
the Company in the ordinary course of business, or (ii) any issuance of shares
of Common Stock upon conversion of the Company’s convertible debt securities
outstanding as of the Business Day immediately preceding the Original Issue
Date.

 



 13 

 

 

4.15       Notice of Adjustment of Exercise Price. Whenever the number of shares
of Common Stock for which this Warrant is exercisable or the Exercise Price is
adjusted as provided under Article 4 hereof:

 

(i)       the Company shall compute the adjusted Exercise Price in accordance
with this Article 4 and shall prepare a certificate signed by the treasurer or
chief financial officer of the Company setting forth the adjusted Exercise Price
and showing in reasonable detail the facts upon which such adjustment is based,
and such certificate shall forthwith be filed at the Designated Office; and

 

(ii)       a notice stating that the Exercise Price has been adjusted and
setting forth the adjusted Exercise Price shall forthwith be prepared by the
Company, and as soon as practicable after it is prepared, such notice shall be
mailed by the Company at its expense to the Holder at its last address as it
shall appear in the warrant register. If the Board of Directors of the Company
makes any determination of Fair Market Value for purposes of determining such
proposed adjustment, then, within thirty (30) days of the Holder’s receipt of
such notice, the Holder shall have the right to use the Appraisal Procedure to
determine Fair Market Value with respect to the entire proposed adjustment.

 

4.16       Independent Application. Except as otherwise provided herein, all
sections of this Article 4 are intended to operate independently of one another
(but without duplication). If an event occurs that requires the application of
more than one section of this Article 4, all applicable sections shall be given
independent effect without duplication.

 

5.BENEFICIAL OWNERSHIP LIMITS; ISSUANCE CAP

 

5.1       Beneficial Ownership Limitation.

 

(a)       Notwithstanding anything to the contrary contained herein, the Holder
shall not receive shares of Warrant Stock upon exercise of the Warrant to the
extent (but only to the extent) that such exercise or receipt would cause the
Holder Group to become, directly or indirectly, a beneficial owner of a number
of shares of Common Stock that exceeds the Maximum Percentage of Common Stock
Outstanding as of the Exercise Date (the “Beneficial Ownership Limitation”). The
Beneficial Ownership Limitation (i) may be increased or decreased, in the
Holder’s sole discretion, upon 61 days’ written notice to the Company by the
Holder, provided, however, that in no event shall the Holder increase such
Beneficial Ownership Limitation to raise the Maximum Percentage in excess of
19.99% as of any date of shares of Common Stock Outstanding from the date hereof
through the Expiration Date and (ii) shall automatically be increased to a
Maximum Percentage of 19.99% on the date that is 15 days prior to the Expiration
Date.

 

(b)       At the time of delivery of any Exercise Notice, the Holder shall
notify the Company if, and only if, a Holder Group would beneficially own a
number of shares of Common Stock in excess of the Beneficial Ownership
Limitation upon giving effect to such Exercise Notice. For the avoidance of
doubt, upon any failure by the Holder to deliver such notice, any subsequent
purported delivery in such instance of Warrant Stock shall be void and have no
effect pursuant to Section 5.1(c) hereof.

 



 14 

 

 

(c)       Any purported delivery of Warrant Stock pursuant to Section 2.1(b)
hereof, and any purported payment by the Holder of the Warrant Price pursuant to
Section 2.1(a) and 2.1(c) hereof, in connection with the exercise of the Warrant
shall be void and have no effect to the extent (but only to the extent) that
such delivery would violate the Beneficial Ownership Limitation. If any delivery
of Warrant Stock owed to the Holder following exercise of the Warrant is not
made, in whole or in part, as a result of the Beneficial Ownership Limitation,
the Company’s obligation to make such delivery shall not be extinguished and the
Company shall deliver such Warrant Stock as promptly as practicable after the
Holder gives written notice to the Company that such delivery would not violate
the Beneficial Ownership Limitation (the “Delivery Notice”), provided, however,
that (i) the Holder shall be deemed to have exercised this Warrant in respect of
any such delayed Warrant Stock (other than at the Expiration Date) as of the
date of the applicable Delivery Notice and (ii) for the avoidance of doubt,
Article 4 hereof and Article 10 hereof shall remain in full force and effect for
such period of delay, and provided, further, however, that at the Expiration
Date and in accordance with the deemed Exercise Notice under Section 2.1(a)
hereof, if, without giving effect to the Beneficial Ownership Limitation, the
Warrant would be exercisable for any Warrant Stock, (i) the Holder shall be
entitled to receive from the Company any such remaining Warrant Stock under the
terms of this Warrant until such time as the Beneficial Ownership Limitation
would not prohibit such delivery (such Warrant Stock at the Expiration Date, the
“Expiration Warrant Stock”), (ii) the Holder shall be deemed to have exercised
this Warrant in respect of all such Expiration Warrant Stock as of the date of
such Holder’s receipt from the Company of the Expiration Warrant Stock (which
exercise shall be subject to Article 4 hereof but not be subject to Sections 4.1
through 4.3 hereof) and (iii) for the avoidance of doubt, Article 10 hereof
shall remain in full force and effect for the period until the delivery of the
Expiration Warrant Stock.

 

(d)       For purposes of this Section 5.1, (i) the term “Maximum Percentage”
shall mean [4.99%; provided, however, that if at any time after the date hereof
the Holder Group beneficially owns in excess of 4.99% of the Outstanding Common
Stock (excluding any Common Stock that could be acquired by exercise of this
Warrant), then the Maximum Percentage shall automatically increase to 9.99% so
long as any Holder Group owns in excess of 4.99% of such Common Stock (and
shall, for the avoidance of doubt, automatically decrease to 4.99% upon the time
when no Holder Group beneficially owns in excess of 4.99% of such Outstanding
Common Stock)]//[19.99%]1; and (ii) the term “Holder Group” shall mean any group
in respect of Common Stock, where “group” has the meaning established under
Section 13(d) of the Exchange Act and the rules promulgated thereunder, if the
Holder or any other Person having beneficial ownership of Common Stock
beneficially owned by the Holder is a member of such group. In determining the
number of shares of Common Stock Outstanding for purposes of this Section 5.1
and the number of shares that the Holder may at any time acquire pursuant to the
Beneficial Ownership Limitation and the other terms of this Section 5.1, the
Holder shall give effect to the last sentence of Rule 13d-3(d)(1)(i) as
promulgated under the Exchange Act, and the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q filed with the
Commission, as the case may be, (y) a more recent public announcement by the
Company or (z) a more recent notice by the Company or its transfer agent to the
Holder setting forth the number of shares of Common Stock then outstanding. Upon
written or oral request of the Holder, the Company shall, within two (2)
Business Days of such request, confirm orally and in writing to the Holder the
number of shares of Common Stock then Outstanding. For the avoidance of doubt,
if at any time after the Initial Exercise Date and through the Expiration Date,
any Holder Group would become the beneficial owner of any shares of Common Stock
pursuant to an Interest Share Issuance to such Holder Group, the effect of the
Beneficial Ownership Limitation in respect of Warrant Stock shall be determined
after giving effect to the beneficial ownership of such shares of Common Stock
pursuant to an Interest Share Issuance pursuant to Section 2.4(f) of the Credit
Agreement for purposes of effectuating such intended beneficial ownership
limitation under the Credit Agreement. The provisions of this Section 5.1 shall
be construed, corrected and implemented in a manner so as to effectuate the
intended Beneficial Ownership Limitation.

 

 





1Note to Form: 19.99% to apply for WPI-Cadiz Farm CA, LLC as Investor in respect
of its Warrant.

 

 15 

 

 

5.2       Issuance Cap. Unless Stockholder Approval has been previously
obtained, in the event that any issuance of Warrant Stock upon the exercise of
this Warrant would, together with (i) any other issuance of shares of Common
Stock by the Company to any holder of any Fifth Amendment Warrant and/or (ii)
any issuance of shares of Common Stock pursuant to an Interest Share Issuance
that would, in each case, be aggregated with such proposed issuance under this
Warrant for determining whether such issuances collectively would require
approval by a vote of Company stockholders under the applicable listing rules of
the Nasdaq Global Market, any successor stock exchange operated by the NASDAQ
Stock Market LLC or any successor thereto (such other issuances in the foregoing
clauses (i) and (ii), the “Related Issuances”), exceed 19.99% of the Common
Stock Outstanding on May 24, 2016 (the “Aggregation Date”), the Holder shall
receive only a number of shares of Common Stock, rounded down to the nearest
whole number, equal to (A) the maximum number of shares of Common Stock which
could be issued to the Holder and any other recipients of any then-proposed
Related Issuances in the aggregate without the Related Issuances exceeding
19.99% of the Common Stock Outstanding on the Aggregation Date (such maximum
number calculated by giving effect to any then-proposed Related Issuances in
connection with any Interest Share Issuance last) multiplied by a ratio equal to
(B) (1) the number of shares of Common Stock that would be otherwise received by
the Holder under this Warrant divided by (2) the number of all of the shares of
Common Stock that would be otherwise received by the Holder under this Warrant
and the recipients of any then-proposed Related Issuances in the aggregate. To
the extent the Holder is entitled to receive from the Company a number of shares
of Warrant Stock reduced by this Section 5.2, the Company shall pay to the
Holder, in satisfaction of the Company’s obligation to deliver such Warrant
Stock, a cash amount equivalent to the Fair Market Value, determined as of the
Exercise Date, of the number of shares of Warrant Stock by which such exercise
was reduced within three (3) Business Days of the Exercise Date.

 

6.NO IMPAIRMENT; REGULATORY COMPLIANCE AND COOPERATION

 

6.1       No Impairment. The Company shall not by any action, including, without
limitation, amending its charter documents or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company shall take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Warrant Stock upon the exercise of this Warrant,
free and clear of all Liens, and shall use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant. The Company shall not take any action, enter
into any transaction or suffer to exist any event, action or state of facts that
would cause the Exercise Price to be adjusted below the then existing par value
of Common Stock (unless the Common Stock is changed to capital stock with no par
value); provided, however, that nothing herein will prevent the operation of any
other provision of this Warrant, including the anti-dilution provisions of
Article 4 hereof.

 



 16 

 

 

6.2       No Dilution. If any event shall occur as to which the provisions of
Article 4 hereof are not strictly applicable but the failure to make any
adjustment would adversely affect the purchase rights represented by the Warrant
in accordance with the essential intent and principles of such Article
(including, without limitation, the issuance of securities other than Common
Stock which have the right to participate in distributions to the holders of
Common Stock, the granting of “phantom stock” rights or “stock appreciation
rights”), then, in each such case, the Company shall, upon the request of any
Holder, appoint an investment banking firm of recognized national standing, or
any other financial expert that does not (or whose directors, officers,
employees, Affiliates or stockholders do not) have a direct or material indirect
financial interest in the Company or any of its Subsidiaries, who has not been,
and, at the time it is called upon to give independent financial advice to the
Company, is not (and none of its directors, officers, employees, Affiliates or
stockholders are) a promoter, director or officer of the Company or any of its
Subsidiaries, which shall give their opinion upon the adjustment, if any, on a
basis consistent with the essential intent and principles established in Article
4 hereof, necessary to preserve, without dilution, the purchase rights,
represented by this Warrant. Prior to such determination by such investment
banking firm, the Company and the requesting Holder(s), respectively, shall
specify the amount, if any, of the adjustment that such party has determined in
good faith to be appropriate. The adjustment determined by the investment
banking firm shall be within the range of the adjustments thus proposed by the
parties, and the costs and fees of such investment banking firm shall be
allocated proportionately between the Company, on one hand, and the Holder, on
the other, based on the respective differences between the amount of the
adjustment as determined by such investment banking firm and the amounts of such
adjustment proposed by the Company and the Holder. Upon receipt of such opinion,
the Company will promptly mail a copy thereof to the holders of the Warrants and
shall make the adjustments described therein.

 

6.3       Other Agreements. The Company is not a party to or bound in any manner
under, and covenants that it will not enter into at any time after the date
hereof, any agreement or contract (whether written or oral) with respect to any
of its securities which prevents the Company from complying in any respect with
the rights granted by the Company hereunder.

 



 17 

 

 

6.4       Antitrust Notification. If the Holder determines, in its sole judgment
upon the advice of counsel, that an exercise of this Warrant pursuant to the
terms hereof would be subject to the provisions of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the Company
shall file, within seven (7) Business Days after receiving notice from the
Holder of the applicability of the HSR Act and a request to so file, with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”) the notification and report form and any
supplemental information required to be filed by it pursuant to the HSR Act in
connection with the exercise of this Warrant. Any such notification and report
form and supplemental information will be in full compliance with the
requirements of the HSR Act. The Company will furnish to the Holder promptly
(but in no event more than five (5) business days) such information and
assistance as such holder may reasonably request in connection with the
preparation of any filing or submission required to be filed by the Holder under
the HSR Act. The Company shall respond promptly after receiving any inquiries or
requests for additional information from the FTC or the DOJ (and in no event
more than three (3) business days after receipt of such inquiry or request). The
Company shall keep such holder apprised periodically and at such holder's
request of the status of any communications with, and any inquiries or requests
for additional information from, the FTC or the DOJ. The Company shall bear all
filing or other fees required to be paid by the Company under the HSR Act or any
other applicable law in connection with such filings and all costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
incurred by the Company in connection with the preparation of such filings and
responses to inquiries or requests. The Company shall also bear 50% of all
filing or other fees required to be paid by the Holder (or the “ultimate parent
entity” of the Holder, if any) under the HSR Act or any other applicable law in
connection with such filings and 50% of all costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) incurred by the
Holder in connection with the preparation of such filings and responses to
inquiries or requests, and the Holder shall bear the remaining 50% of such fees,
costs and expenses. In the event that this Section 6.4 is applicable to any
exercise of this Warrant, the issuance to the Holder of the applicable Warrant
Stock Shares, and the payment by the Holder of the Warrant Price therefor, shall
be subject to the expiration or earlier termination of the waiting period under
the HSR Act (with the Exercise Date being deemed to be the date immediately
following the date of such expiration or early termination).

 

7.RESERVATION AND AUTHORIZATION OF COMMON STOCK

 

7.1       Reservation. The Company shall at all times reserve and keep available
for issuance upon the exercise of the Warrant such number of its authorized but
unissued shares of Common Stock as will be required for issuance of the Warrant
Stock. All shares of Warrant Stock issuable pursuant to the terms hereof, when
issued upon exercise of this Warrant with payment therefor in accordance with
the terms hereof, shall be duly and validly issued and fully paid and
nonassessable, not subject to preemptive rights and shall be free and clear of
all Liens. Before taking any action that would result in an adjustment in the
number of shares of Warrant Stock for which this Warrant is exercisable or in
the Exercise Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction over such action. If any shares of
Warrant Stock required to be reserved for issuance upon exercise of the Warrant
require registration or qualification with any Governmental Authority under any
federal or state law (including the Securities Act and state securities laws)
before such shares may be so issued, the Company will use its commercially
reasonable efforts to register and qualify such shares as soon as practicable
and at its expense.

 



 18 

 

 

7.2       Corporate Action. Before taking any action that would cause an
adjustment reducing the Exercise Price below the then-par value (if any) of the
shares of Warrant Stock deliverable upon exercise of the Warrant or that would
cause the number of shares of Warrant Stock issuable upon exercise of the
Warrant to exceed (when taken together with all other Outstanding shares of
Common Stock) the number of shares of Common Stock that the Company is
authorized to issue, the Company will take any corporate action that, in the
opinion of its counsel, is necessary in order that the Company may validly and
legally issue the full number of fully paid and nonassessable shares of Warrant
Stock issuable upon exercise of the Warrant at such adjusted exercise price.

 

8.NOTICE OF CORPORATE ACTIONS; TAKING OF RECORD; TRANSFER BOOKS

 

8.1       Notices of Corporate Actions.

 

In case:

 

(a)       the Company shall grant to the holders of its Common Stock rights or
warrants to subscribe for or purchase any shares of capital stock of any class;
or

 

(b)       the Company shall declare to the holders of its Common Stock any
dividend or distribution; or

 

(c)       of any reclassification of the Common Stock (other than a subdivision
or combination of the Outstanding shares of Common Stock), or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or

 

(d)       of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;

 

(e)       the Company or any Subsidiary shall commence a tender offer for all or
a portion of the Outstanding shares of Common Stock (or shall amend any such
tender offer to change the maximum number of shares being sought or the amount
or type of consideration being offered therefor); or

 

(f)       the Company or any Subsidiary takes any action or any event or
circumstance occurs that impacts the rights of a Holder set forth herein or in
the Credit Agreement, as applicable;

 

then the Company shall cause to be filed at the Designated Office, and shall
cause to be mailed to the Holder at its last addresses as they shall appear in
the warrant register, at least 30 days prior to the applicable record, effective
or expiration date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution or
granting of rights or warrants, or, if a record is not to be taken, the date as
of which the holders of Common Stock of record who will be entitled to such
dividend, distribution, rights or warrants are to be determined, (y) the date on
which such reclassification, consolidation, merger, share exchange, sale,
transfer, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, share exchange, sale, transfer, dissolution, liquidation
or winding up, or (z) the date on which such tender offer commenced, the date on
which such tender offer is scheduled to expire unless extended, the
consideration offered and the other material terms thereof (or the material
terms of the amendment thereto). Such notice shall also set forth such facts
with respect thereto as shall be reasonably necessary to indicate the effect of
such action on the Exercise Price and the number and kind or class of shares or
other securities or property which shall be deliverable or purchasable upon the
occurrence of such action or deliverable upon exercise of the Warrants. Neither
the failure to give any such notice nor any defect therein shall affect the
legality or validity of any action described in clauses (a) through (e) of this
Section 8.1.

 



 19 

 

 

8.2       Taking of Record. In the case of all dividends or other distributions
by the Company to the holders of its Common Stock with respect to which any
provision hereof refers to the taking of a record of such holders, the Company
will in each such case take such a record and will take such record as of the
close of business on a Business Day.

 

8.3       Closing of Transfer Books. The Company shall not at any time close its
stock transfer books or warrant transfer books so as to result in preventing or
delaying the exercise or transfer of any Warrant.

 

9.OFFICE OF THE COMPANY

 

9.1       As long as the Warrant remains outstanding, the Company shall maintain
an office or agency, which may be the principal executive offices of the Company
(the “Designated Office”), where the Warrant may be presented for exercise,
registration of transfer, division or combination as provided in this Warrant.
Such Designated Office shall initially be the office of the Company at 550 South
Hope Street, Suite 2850, Los Angeles, California 90071. The Company may from
time to time change the Designated Office to another office of the Company or
its agent within the United States by notice given to any registered Holders at
least ten (10) Business Days prior to the effective date of such change.

 

10.DILUTION ADJUSTMENT

 

10.1       Dilution Adjustment.

 

(a)       In the event that any dividends are declared or paid or any other
distribution is made on or with respect to the Common Stock, the Holder as of
the record date established by the Board of Directors of the Company for such
dividend or distribution on the Common Stock shall be entitled to receive a fee
(the “Dilution Adjustment”) in an amount (whether in the form of cash,
securities or other property) equal to the amount (and in the form) of the
dividends or distribution that such Holder would have received had the Warrant
been exercised as of the date immediately prior to the record date for such
dividend or distribution, such Dilution Adjustment to be payable on the same
payment date established by the Board of Directors of the Company for the
payment of such dividend or distribution; provided, however, that if the Company
declares and pays a dividend or distribution on the Common Stock consisting in
whole or in part of Common Stock, then no such Dilution Adjustment shall be
payable in respect of the Warrant on account of the portion of such dividend or
distribution on the Common Stock payable in Common Stock and in lieu thereof the
applicable adjustment in Article 4 hereof shall apply. The record date for any
such Dilution Adjustment shall be the record date for the applicable dividend or
distribution on the Common Stock, and any such Dilution Adjustment shall be
payable to the Persons in whose name the Warrant is registered at the close of
business on the applicable record date.

 



 20 

 

 

(b)       No dividend shall be paid or declared on any share of Common Stock
(other than dividends payable in Common Stock for which an adjustment was made
pursuant to Article 4 hereof), unless the Dilution Adjustment, payable in the
same consideration and manner, is simultaneously paid or provided for, as the
case may be, in respect of this Warrant in an amount determined as set forth in
this Section 10.1. For purposes of this Warrant, the term “dividends” shall
include any pro rata distribution by the Company, out of funds of the Company
legally available therefor, of cash, property, securities (including, but not
limited to, rights, warrants or options and/or securities in connection with a
spin-off of the Company) or other property or assets to the holders of the
Common Stock, whether or not paid out of capital, surplus or earnings other than
liquidation.

 

(c)       Prior to declaring any dividend or making any distribution on or with
respect to shares of Common Stock, the Company shall take all prior corporate
action necessary to authorize the issuance of any securities payable as the
Dilution Adjustment in respect of the Warrant.

 

11.MISCELLANEOUS

 

11.1       No Implied Waivers. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

11.2       Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be hand delivered
or mailed postage prepaid by registered or certified mail or transmitted by
facsimile transmission (with immediate telephonic confirmation thereafter) or
transmitted by email:

 

(a)       If to the Holder:

 

[LENDER NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]
Email: [●]

 

with a copy to (which shall not constitute notice):

 



 21 

 

 

[NAME]
[ADDRESS]
[ADDRESS]
Attention: [●]
Facsimile No.: [●]
Email: [●], or

 

(b)       If to the Company:

 

Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, California 90071
Attention: Chief Financial Officer
Facsimile No.: 213-271-1614
Email: [●]

 

with a copy to (which shall not constitute notice):

 

Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.

Los Angeles, CA 90065
Facsimile No.: (310) 312-3100
Attention: Kevin Friedmann, Esq.
Email: kxf@msk.com

 

or at such other address as the parties each may specify by written notice to
the others, and each such notice, request, consent and other communication shall
for all purposes of the Warrant be treated as being effective or having been
given when delivered if delivered personally, upon receipt of facsimile
confirmation if transmitted by facsimile, upon transmission of email if
transmitted by email, or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of United States mail, addressed and postage prepaid as aforesaid.

 

11.3       Indemnification. If the Company fails to make, when due, any payments
provided for in this Warrant, the Company shall pay to the Holder (a) interest
at the Applicable Rate on any amounts due and owing to such Holder and (b) such
further amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees and expenses incurred
by such Holder in collecting any amounts due hereunder. The Company shall
indemnify, defend and hold harmless the Holder and the Holders of any Warrant
Stock issued upon the exercise of this Warrant from and against any and all
liability, loss, cost, damage, reasonable attorneys’ and accountants’ fees and
expenses, court costs and all other out-of-pocket expenses incurred in
connection with or arising from any default hereunder by the Company or the
enforcement of its rights hereunder as against the Company. This indemnification
provision shall be in addition to the rights of such Holder or Holders to bring
an action against the Company for breach of contract based on such default
hereunder.

 



 22 

 

 

11.4       Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Warrant Stock, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of such Holder to pay the Exercise Price for any Warrant Stock
other than pursuant to an exercise of this Warrant or any liability as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company. The Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder of the Company and nothing contained in this
Warrant shall be construed as conferring upon the Holder the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company.

 

11.5       Remedies. The Holder of the Warrant and/or Warrant Stock, in addition
to being entitled to exercise its rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant and hereby agrees, in an action for specific performance, to
waive the defense that a remedy at law would be adequate.

 

11.6       Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the permitted successors and assigns of the Holder. The provisions of this
Warrant are intended to be for the benefit of all Holders from time to time of
this Warrant and to the extent applicable, all Holders of shares of Warrant
Stock issued upon the exercise hereof (including transferees), and shall be
enforceable by any such Holder.

 

11.7       Amendment. The prior written consent of the Company and the Required
Holders shall be required for any change, waiver or amendment to this Warrant.
Any change, waiver or amendment so approved shall be binding upon all existing
and future holders of this Warrant and any other Fifth Amendment Warrants;
provided, however, that no such change, waiver or amendment, as applied to any
of the Fifth Amendment Warrants held by any particular holder of Fifth Amendment
Warrants, shall, without the written consent of that particular holder, (i)
disproportionately and materially adversely affect any rights under such
particular holder’s Fifth Amendment Warrant (other than as reflected by the
different number of shares of Warrant Stock issuable to such holder); or (ii)
modify any of the provisions of, or impair the right of any holder of Fifth
Amendment Warrants under, this Section 11.7. This Warrant cannot be changed,
modified, discharged or terminated by oral agreement.

 

11.8       Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

 

11.9       Headings. The headings and other captions in this Warrant are for the
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Warrant.

 



 23 

 

 

11.10       Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

11.11       Jurisdiction. Each of the Company and the Holder hereby irrevocably
and unconditionally submits for itself and its property in any legal action or
proceeding relating to this Warrant, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the Supreme Court of the State of New York sitting in New York County, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same, agrees that service of process in any such action or
proceeding may be effected by delivery of notice pursuant to Section 11.2 hereof
and agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.

 

11.12       Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS WARRANT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THIS WARRANT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE COMPANY AND THE
HOLDER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS CLAUSE WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND THE HOLDER TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH OF THE COMPANY AND THE HOLDER
ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS SECTION 11.12, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND
THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS SECTION 11.12.

 

11.13       Entire Agreement. This Warrant contains the entire agreement with
respect to the subject matter hereof and supersedes and replaces all other prior
agreements, written or oral, with respect to the subject matter hereof.

 

11.14       Originals. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original copy of this Warrant.

 

[Execution Page Follows]

 

 24 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Original Issue Date.

 

  CADIZ INC.       By:     Name:     Title:  

 

[Signature page to Warrant]



 

 

 

ANNEX A TO THE WARRANT

 

EXERCISE NOTICE

 

[To be executed only upon exercise of Warrant]

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ shares of Common Stock of Cadiz Inc. and
herewith makes payment therefor in __________, all at the price and on the terms
and conditions specified in this Warrant and requests that the shares of Common
Stock hereby purchased (and any securities or other property issuable upon such
exercise) be issued in the name of, and delivered to, as applicable,
_________________, whose address is
____________________________________________________

________________________________________________, and, if such shares of Common
Stock shall not include all of the shares of Common Stock issuable as provided
in this Warrant, that a new Warrant of like tenor and date for the balance of
the shares of Common Stock issuable hereunder be delivered to the undersigned.

 

TO DELETE THE FOLLOWING BRACKETED LANGUAGE IF INAPPLICABLE AT EXERCISE DATE:[The
undersigned hereby notifies Cadiz Inc. that a Holder Group would beneficially
own a number of shares of Common Stock in excess of the Beneficial Ownership
Limitation set forth in this Warrant upon giving effect to this Exercise Notice.
Pursuant to such limitation, Cadiz Inc. shall give effect to this Exercise
Notice in accordance with such limitation as of [INSERT DATE], the date hereof].

 

     



(Name of Registered Owner)

         



(Signature of Registered Owner)

          (Street Address)           (City)    (State)    (Zip Code)

 

NOTICE: The signature on this Exercise Notice must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

 

ANNEX B TO THE WARRANT

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
assigns unto the assignee named below all of the rights of the undersigned under
this Warrant, with respect to the number of shares of Common Stock set forth
below:

 



Name and Address of Assignee   No. of Shares of Common Stock                    
                           

 

and does hereby irrevocably constitute and appoint ________ _____________
attorney-in-fact to register such transfer onto the books of Cadiz Inc.
maintained for the purpose, with full power of substitution in the premises.

 

Dated: Print Name:     Signature: Witness

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 



 

 